       Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 1 of 77



 1   MARK BRNOVICH
     ATTORNEY GENERAL
 2   (FIRM STATE BAR NO. 14000)

 3   ROBERT A. WALSH
     ASSISTANT ATTORNEY GENERAL
 4   CRIMINAL APPEALS SECTION
     2005 N. CENTRAL AVE.
 5   PHOENIX, ARIZONA 85004–1508
     TELEPHONE: (602) 542-4686
 6   CADOCKET@AZAG.GOV
     (STATE BAR NUMBER 016071)
 7   ATTORNEYS FOR RESPONDENTS
 8
                           UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF ARIZONA
10
      Nora Y. Sandoval,                    CV 18-08250-PCT-JJT-BSB
11
             Petitioner,
12
             -vs-                          ANSWER TO PETITION FOR
13                                         WRIT OF HABEAS CORPUS
      Charles L. Ryan, et al.,
14
             Respondents.
15
16
            Respondents, pursuant to Rule 5 of the Rules Governing § 2254 Cases, and
17
     this Court’s order of October 15, 2018 (Docket No. 3), hereby answer the pending
18
     Petition for Writ of Habeas Corpus. For the reasons set forth in the following
19
     Memorandum of Points and Authorities, Respondents respectfully request that the
20
     petition be denied and dismissed with prejudice.
21
            RESPECTFULLY SUBMITTED this 26th day of November 2018.
22
23                                           Mark Brnovich
                                             Attorney General
24
25                                           Joseph T. Maziarz
                                             Chief Counsel
26
                                             s/ Robert A. Walsh
27                                           Assistant Attorney General
                                             Attorneys for RespondentS
28

                                              1
        Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 2 of 77



 1               MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.      SYNOPSIS.
 3         Petitioner, a state prisoner currently serving prison terms having the
 4 aggregate length of 31.5 years for six drug-related offenses, has filed a Section
 5 2254 petition raising four claims: (1) the searches and seizures of Petitioner and
 6 her home violated the Fourth Amendment (Ground 1); (2) the trial court’s denial of
 7 her eve-of-trial continuance motion deprived her of the right to retain counsel of
 8 choice (Ground 2); (3) insufficient evidence supported Petitioner’s conviction on
 9 Count 5 (Ground 3); and (4) trial counsel rendered ineffective assistance by failing
10 to pursue four different courses of action detailed below as Grounds 4A through
11 4D. Respondents herein maintain that habeas relief is unavailable for all of these
12 claims because: (1) Ground 1—a Fourth Amendment claim that the state courts
13 adjudicated and rejected on the merits—is not cognizable on federal habeas
14 review; and (2) the Arizona judiciary neither contravened nor unreasonably applied
15 clearly established federal law, as defined by the Supreme Court, while denying the
16 remaining claims on their merits.
17 II.     STATEMENT REGARDING SUBMISSION OF THE STATE-COURT RECORD.
18         Respondents have reproduced and submitted as exhibits the following
19 portions of the state-court record: (1) all relevant, available, and non-duplicative
20 charging documents, pretrial pleadings, minute entries, verdict forms, court orders,
21 post-conviction-relief [“PCR”] pleadings, and orders filed in Mohave County
22 Superior Court cause number CR 2011-01237 (Exhibits A-I, K, M, O, Q, S, U, V,
23 X-AA, CC, and DD); (2) all relevant available transcripts, including those
24 memorializing her suppression hearing, pretrial management conferences, trial,
25 sentencing (Exhibits J, L, N, P, R, T, and BB); (3) duplicates of all pertinent
26 documentary and photographic exhibits admitted at Petitioner’s trial (Exhibit W);
27 and (4) all pleadings and decisions filed in connection with Petitioner’s direct
28 appeal and petition for review from the denial of PCR relief (Exhibits EE-PP).

                                             2
       Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 3 of 77



 1 III.    FACTUAL AND PROCEDURAL BACKGROUND.
 2         A. Significant pretrial events.
 3         On November 3, 2011, the Mohave County Grand Jury charged Petitioner
 4 Nora Y. Sandoval (hereinafter “Petitioner”) with committing the following seven
 5 drug-related offenses in Bullhead City, Arizona: (1) possession of dangerous drugs
 6 exceeding the statutory threshold amount for sale (methamphetamine), class 2
 7 felonies, in violation of A.R.S. § 13-3407(A)(2) (Counts 1, 2, and 6); (2)
 8 possession of drug paraphernalia, class 6 felonies, in violation of A.R.S. § 13-3415
 9 (Counts 3, 4, and 7); and (3) possession of dangerous drugs (clonazepam), a class 4
10 felony, in violation of A.R.S. § 13-3407(A)(1) (Count 5). (Exhibit B: Indictment
11 [R.O.A., Item 2].) The indictment further alleged that Petitioner committed: (1)
12 Counts 1 and 2 on or about October 25, 2011, in the vicinity of 1255 Marina
13 Boulevard; (2) Counts 3 through 5 on the same date, but in the vicinity of 366
14 Riverfront Drive; and (3) Counts 6 and 7 on or about October 28, 2011, in the
15 vicinity of the 1700 block of Forest Drive. (Id.)
16         The State subsequently amended the indictment by alleging the following
17 sentencing enhancements: (1) Petitioner committed the offenses underlying Counts
18 1 through 5 on a different occasion than Counts 6 and 7; (2) Petitioner had four
19 historical felony convictions—two for possession of drug paraphernalia, one for
20 use of dangerous drugs, and one for conspiracy to sell dangerous drugs; and (3)
21 Petitioner’s crimes were aggravated by her commission of the instant offenses for
22 pecuniary gain and within 10 years of her conviction of the aforementioned four
23 felonies. (Exhibit C: State’s Sentence-Enhancement Allegations [R.O.A., Items 25-
24 30].)
25         Before trial, the trial court denied three defense motions concerning issues
26 subsequently raised on direct appeal—the first two of which also appear in the
27 instant habeas petition as Grounds 1 and 2: (1) Petitioner’s motion to suppress all
28

                                             3
       Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 4 of 77



 1 evidence seized from her residence and person on the dates of both charged
 2 offenses (Exhibit F: Motion to Suppress; Exhibit G: State’s Response to Motion to
 3 Suppress; Exhibit K: Minute Entry Ruling on Motion to Suppress; Exhibit J: R.T.
 4 8/15/12, at 7-12); (2) Petitioner’s pro per eve-of-trial motion for a continuance so
 5 that she could retain new counsel (Exhibit O: Minute Entry, filed 9/24/12; Exhibit
 6 N: R.T. 9/24/13, at 3-11); and (3) Petitioner’s motion to redact from the videotape
 7 of her post-arrest interview certain statements made by Detective Viles regarding
 8 the quantity of drugs he believed she sold and exploring the possibility of
 9 cooperating with law enforcement to “help each other out” (Exhibit P: R.T.
10 9/25/13, at 12-21, 133-40).
11         B. Trial evidence.
12         Members of the Mohave Area General Narcotics Enforcement Team
13 (“MAGNET”) planned to serve a drug-related search warrant upon Petitioner and
14 her Bullhead City residence, located at 366 Riverfront Drive, during the early
15 morning hours of October 25, 2011. (Exhibit P: R.T. 9/25/12, at 187-88, 235-36;
16 Exhibit R: R.T. 9/26/12, at 64-65, 76-77, 82-83, 96-97.) Before the search team
17 arrived, Petitioner received a text message from a customer who expressed interest
18 in purchasing drugs from her that morning at Terrible Herbst’s convenience store
19 on Highway 95. (Exhibit P: R.T. 9/25/12, at 192-94.) Stationed outside Petitioner’s
20 residence in an undercover vehicle, Detective Jeffrey Viles observed Petitioner and
21 Jorge Lizarraga (her boyfriend) leave the residence through the garage door, enter
22 the vehicle parked in the driveway, and travel eastbound on Ramar Road with
23 Jorge driving and Petitioner in the front passenger seat.1 (Id. at 186-90, 236.)
24 ________________________
25
         1
           During her post-arrest interview, Petitioner told Detective Viles that: (1)
26 she was the sole occupant of the Riverfront residence; (2) Jorge was her boyfriend;
27 and (3) she did not have a valid driver’s license. (Exhibit P: R.T. 9/25/12, at 191;
   Exhibit R: R.T. 9/26/12, at 88.)
28

                                              4
       Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 5 of 77



 1         At Corporal Brad Holdway’s command, Detective Viles stopped this vehicle
 2 near the intersection of Ramar and Lakeside Drive. (Id. at 177-78, 189-90, 237.)
 3 Viles informed Petitioner that his fellow officers were about to execute a search
 4 warrant at her residence and requested her house keys to obviate the need for a
 5 forced entry, but Petitioner declined to provide them. (Id. at 191.)
 6         Detective Viles summoned Officer Robin Holstrom, a woman, to the scene
 7 to pat down Petitioner’s clothing for contraband, but this initial search proved
 8 fruitless because of Petitioner’s short skirt, heavily padded bra, and denial that she
 9 had concealed any drugs on her person. (Id. at 179.) Petitioner did not report the
10 contraband she had secreted inside her vagina until after Holstrom had transported
11 her to the police station and announced her intention to perform a strip search. (Id.
12 at 179-80, 198.) The plastic sandwich bag that Holstrom found protruding from
13 Petitioner’s genitalia (and extracted with Petitioner’s consent) contained four
14 smaller plastic baggies laden with varying quantities of a white crystalline
15 substance that DPS Criminalist Smith identified as methamphetamine and had an
16 aggregate weight of 28.7 grams. 2 (Id. at 177-78, 197-98, 239-41; Exhibit R: R.T.
17 9/26/12, at 123-26.)
18         Petitioner repeatedly told Officer Holstrom and Detective Viles that the
19 methamphetamine she had secreted inside her vagina was merely for her own
20 “personal use.” (Exhibit P: R.T. 9/25/12, at 180, 200-01.) The following evidence,
21 however, overwhelmingly demonstrated that Petitioner instead intended to sell this
22 ounce of methamphetamine to the customer awaiting her arrival at Terrible
23 Herbst’s store:
24
25
     ________________________
26
           2
27          This methamphetamine constituted the basis for the jury’s guilty verdict on
     Count 1. (Exhibit B: Indictment; Exhibit X: Verdict Forms [R.O.A., Item 50].)
28

                                              5
       Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 6 of 77



 1            • Corporal Holdway testified that the 28.7 ounces of
 2         methamphetamine contained inside these four plastic bags could be
           sold for as much as $2,800. (Id. at 228.)
 3
 4             • The three most recent text messages on Petitioner’s cellular
           telephone indicated that she had arranged a transaction with her client
 5         at Terrible Herbst’s that very morning. (Id. at 192-94.)
 6
              • On the driver’s seat of Jorge’s vehicle, Detective Viles
 7
           discovered a set of earplugs plugged into a police scanner—a counter-
 8         surveillance tool that drug dealers commonly use to eavesdrop on law
           enforcement’s radio transmissions. (Id. at 194-96; Exhibit W: Trial
 9
           Exhibit E17.)
10
11            • Petitioner admitted near the end of her interview that she lacked
           steady employment for months and sold drugs to support her habit.
12         (Exhibit P: R.T. 9/25/12, at 200-02.)
13
               • Petitioner asserted that she smoked methamphetamine daily, but
14         the police found no pipes—let alone syringes or any other
15         paraphernalia for ingesting drugs—inside her purse or residence. (Id.
           at 200; Exhibit W: Trial Exhibits E17, E18.)
16
17             • Petitioner’s residence contained several indicia of drug-
           trafficking activities, including: (1) eight surveillance cameras that
18         were all connected to a flat-screen TV in the master bedroom, and
19         which covered every potential avenue of approach; (2) extra
           surveillance cameras, which were stored inside another bedroom; (3) a
20         digital gram scale with apparent methamphetamine residue, which
21         was discovered inside Petitioner’s bathroom; 3 (4) a WD-40 metal can
           with a false bottom, which is commonly used by dealers to hide drugs;
22         (5) hundreds of small, clear plastic bags, which are commonly used to
23         store illegal drugs; 4 and (6) approximately $1,200 in cash, which
     ________________________
24
           3
25          This scale constituted the drug paraphernalia underlying Petitioner’s
   conviction on Count 3. (Exhibit B: Indictment; Exhibit X: Verdict Forms [R.O.A.,
26 Item 52].)
27
         4
           These plastic baggies constituted the basis for Petitioner’s conviction on
28                                                                         (continued ...)

                                              6
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 7 of 77



 1        police found concealed in three different hiding places. (Exhibit P:
 2        R.T. 9/25/12, at 245-46, 252-53, 255; Exhibit R: R.T. 9/26/12, at 37,
          65-68, 74, 77-80, 83-86, 88, 96-98; Exhibit W: Trial Exhibit E19.)
 3
 4        Besides the aforementioned drug-related items, MAGNET’s agents seized
 5 the following evidence from Petitioner’s residence while executing the search
 6 warrant: (1) several bills addressed to Petitioner at 366 Riverfront Drive, which
 7 were seized from the kitchen and dining room; (2) two plastic bags containing an
 8 aggregate weight of 11.25 grams of methamphetamine, which were concealed
                                                           5
 9 inside a pocket of a jacket hanging in a bedroom closet; and (3) “two yellow pills
10 inside of a clear baggie,” which Corporal Holdway found on top of the kitchen
11 microwave, and which he identified as Clonazepam by consulting the drug.com
                                                       6
12 website on the Internet and a Walgreen’s pharmacist. (Exhibit P: R.T. 9/25/12, at
13 245-51, 255-64; Exhibit R: R.T. 9/26/12, at 69-70, 127-29; Exhibit W: Trial
14 Exhibit E18.)
15        On October 28, 2011, MAGNET executed a search warrant at the residence
16 of Ricky M., who was found in possession of 6 grams of methamphetamine and
17 drug paraphernalia. (Exhibit R: R.T. 9/26/12, at 5-7.) To avoid prosecution, Ricky
18 agreed to participate in a “buy/bust operation” in which he would contact his
19 supplier, order a quantity of drugs, and arrange to meet at a location where the
        ________________________
20                  ( ... continued)
21 Count 4’s drug-paraphernalia charge. (Exhibit B: Indictment; Exhibit X: Verdict
   Forms [R.O.A., Item 53].)
22
          5
23          This quantity of methamphetamine constituted the basis for the jury finding
   Petitioner guilty of Count 2’s lesser-included offense of possession of dangerous
24 drugs. (Exhibit B: Indictment; Exhibit X: Verdict Forms [R.O.A., Item 51].)
25
          6
             These two Clonazepam tablets constitute the basis for Petitioner’s
26 conviction on Count 5 for possession of dangerous drugs. (Exhibit B: Indictment;
27 Exhibit X: Verdict Forms [R.O.A., Item 54].) This conviction is also challenged in
   Ground 3 of the instant habeas petition.
28

                                             7
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 8 of 77



 1 police would await his dealer’s arrival. (Id. at 6-7, 70-72.) With Corporal Holdway
 2 and Detective Martin Harris listening over the speaker of his cellular telephone,
 3 Ricky called Petitioner to order one-half ounce of methamphetamine—a
 4 transaction that they formalized during the course of six monitored telephone
 5 conversations culminating with their agreement to meet at their usual rendezvous
 6 site, a vacant house located on Forest Drive. (Id. at 9-11, 70-72, 99, 111.)
 7         Conducting covert surveillance in the same undercover vehicle, Sergeant
 8 Steve Nave and Detective John Salvino watched for the tan pickup truck that
 9 Petitioner had told Ricky that would be her means of transportation to their agreed-
10 upon meeting place. (Id. at 12-14, 99, 111-12.) Five minutes after Petitioner and
11 Ricky’s telephone conversation, both agents observed this vehicle, driven by Teri
12 Micali, travel past them on Hancock Street with Petitioner in the front passenger
13 seat. (Id. at 31, 72, 99, 110-11.) With Nave following close behind, this truck
14 turned left onto Forest Drive, entered the aforementioned vacant residence’s
15 driveway, and parked near Ricky and his car. (Id. at 14-16, 72-73, 99-100, 111.)
16 Wearing badges around their necks and clothing adorned with police insignia,
17 Nave and Salvino converged upon the truck, identified themselves as law
18 enforcement, and ordered Micali and Petitioner to come outside with their hands
19 up. (Id. at 16-17, 100-01, 113.)
20         Whereas Micali immediately complied with these commands, Petitioner
21 elected to remain inside the truck, leaned forward, placed her hands underneath her
22 seat, and starting “ripping” apart two small brown plastic bags containing a white
23 crystalline powder that subsequent forensic tests conclusively identified as
24 methamphetamine. (Id. at 17-19, 101-02, 113-14, 129-30.) Despite Detective
25 Salvino’s repeated commands to exit the truck and his threat to shock her with his
26 taser, Petitioner continued to manually tear these bags apart until the officers
27 forcibly removed her from the truck. (Id. at 17-18, 102-03, 114-15.) Repeatedly
28

                                              8
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 9 of 77



 1 shouting profanities at the officers, Petitioner unsuccessfully sought to resist arrest
 2 and being handcuffed by kicking her legs, flailing her arms, and trying to lift
 3 herself off the ground and run away in her high-heeled shoes. (Id. at 18-21, 103-04,
 4 116.)
 5         After Petitioner’s arrest, Corporal Holdway noticed a large shard of
 6 methamphetamine protruding from one of her shoes. (Id. at 20-21.) From the front
 7 passenger side of the vacated truck’s floorboard, the police retrieved two plastic
 8 bags containing methamphetamine having an aggregate weight of 20.6 grams
 9 (three-quarters of an ounce) and a resale value as high as $2,100; although
10 Holdway found most of this methamphetamine still inside an intact, but opened,
11 brown Walmart plastic bag, Crime Scene Technician Doyle Walters had to collect
12 the remainder from the floorboard’s carpet with a hand-held vacuum cleaner.7 (Id.
13 at 19, 22-28, 50, 104-05, 129-30; Exhibit W: Trial Exhibit E20.)
14         C. Verdicts and other significant post-trial events.
15         The jurors returned guilty verdicts on Counts 1, 3, 4, 5, 6, and 7, but
16 implicitly acquitted her of Count 2’s original charge of possession of dangerous
17 drugs for sale by convicting her of the lesser-included offense of possession of
18 dangerous drugs. (Exhibit U: Minute Entry for Trial Day 3; Exhibit X: Verdict
19 Forms [R.O.A., Items 50-56]; Exhibit T: R.T. 9/27/12, at 75-77.)
20         Sentencing was delayed in the instant case for more than a year because
21 Petitioner failed to appear on the last day of her trial, and the bench warrant that
22 Judge Conn issued following the return of the jury’s guilty verdicts remained
23 ________________________
24         7
           Petitioner’s conviction on Count 6’s charge of possession of dangerous
25 drugs for sale was premised upon this aggregate sum of 20.6 grams of
   methamphetamine. (Exhibit B: Indictment; Exhibit X: Verdict Forms [R.O.A., Item
26 55].) The plastic bags that stored this methamphetamine underlay the guilty verdict
27 on Count 7’s charge of possession of drug paraphernalia. (Exhibit B: Indictment;
   Exhibit X: Verdict Forms [R.O.A., Item 56].)
28

                                              9
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 10 of 77



 1 unsatisfied until Petitioner’s arrest on December 18, 2013, which was also the date
 2 of Petitioner’s initial appearance on unrelated first-degree murder and conspiracy
 3 charges in CR-2013-01174. (Exhibit S: Minute Entry for Trial Day 2 [R.O.A., Item
 4 47]; Exhibit Y: Bench Warrant [R.O.A., Item 57]; Exhibit T: R.T. 9/27/12, at 75-
 5 77; R.T. 12/18/13, at 3-9; Exhibit FF: Answering Brief, 1 CA-CR 14-0242, at 5.)
 6        On March 28, 2014, the trial court determined that Petitioner’s two most
 7 recent convictions were for offenses qualifying as historical felony convictions.
 8 (Exhibit W: Trial Exhibits E21, E22, E23 [R.O.A., Item 87]; Exhibit Z: Minute
 9 Entry re: Hearing on Prior Convictions [R.O.A., Item 74]; Exhibit BB: R.T.
10 3/28/14, at 20-27.) The court ordered Petitioner to serve presumptive sentences on
11 all seven counts, the longest of which were the 15.75-year prison terms imposed on
12 her two convictions for possession of dangerous drugs for sale (Counts 1 and 6).
13 By ordering the concurrent prison terms for Counts 6 and 7 to run consecutive to
14 the five concurrent prison terms imposed for Counts 1 through 5, Judge Conn
15 effectively imposed an aggregate sentence of 31.5 years. (Exhibit BB: R.T.
16 3/28/14, at 36-50; Exhibit CC: Judgment and Sentencing Minute Entry [R.O.A.,
17 Item 77].)
18        D. Direct appeal.
19        On April 2, 2014, Petitioner filed a timely notice of appeal from these
20 judgments and sentences. (Exhibit BB: Notice of Appeal [R.O.A., Item 79].)
21        On October 6, 2014, Deputy Legal Advocate Jill Evans filed on Petitioner’s
22 behalf an opening brief that presented the following claims to the Arizona Court of
23 Appeals:
24              I. The court abused its discretion by denying the motion to
25        suppress the evidence.
26               II. The court abused its discretion by failing to grant [Petitioner]
27        a continuance to allow her to retain counsel of choice; the error is
          structural requiring reversal.
28

                                              10
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 11 of 77



 1
 2              III. There was insufficient evidence to support the conviction of
          possession of Clonazepam as a dangerous drug.
 3
 4              IV. The court abused its discretion by failing to redact the
          statement in the recorded interrogation by the officer that police had
 5        information from confidential informants or others of drug dealing.
 6 (Exhibit EE: Opening Brief, 1 CA-CR 14-0242, at 3, 15, 25, 30, 32.)
 7       The State filed an answering brief, wherein it argued all four claims lacked
 8 merit or otherwise did not mandate reversal of any of Petitioner’s convictions.
 9 (Exhibit FF: Opening Brief, 1 CA-CR 14-0242.) On February 17, 2015, Petitioner
10 filed her reply. (Exhibit GG: Reply Brief, 1 CA-CR 14-0242.)
11        On March 10, 2015, the Arizona Court of Appeals unanimously affirmed
12 Petitioner’s convictions and sentences in an unpublished decision. (Exhibit HH:
13 Memorandum Decision, 1 CA-CR 14-0242.) Because Petitioner never petitioned
14 the Arizona Supreme Court to review this adverse decision before the 30-day
15 deadline, the Arizona Court of Appeals issued its order and mandate on May 29,
16 2015. (Exhibit II: Order and Mandate, 1 CA-CR 14-0242.)
17        E. PCR proceedings.
18        On April 9, 2015, Petitioner mailed from prison a pro per notice of post-
19 conviction relief, which the Clerk for Mohave County Superior Court filed on
20 April 15, 2015. (Exhibit KK: Notice of Post-Conviction Relief.) On June 13, 2016,
21 Benjamin Brewer filed on Petitioner’s behalf a petition for post-conviction relief
22 that presented the superior court with the following claims:
23
                1. Trial counsel failed to move to sever counts 6 & 7 from the
24        indictment as the ends of justice would have been served by severing
25        those counts, causing prejudice.
26               2. Trial counsel failed to object to highly prejudicial other-act
27        testimony and further failed to request an “other acts” [limiting]
          instruction under [Rule] 404(b), causing prejudice.
28

                                            11
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 12 of 77



 1
 2                3. Trial counsel failed to move to waive Petitioner’s appearance
          at trial and further failed to request a jury instruction stating the same,
 3        causing prejudice.
 4
                4. Trial counsel failed to challenge the [denial of her] motion
 5        for new counsel via special-action review, causing prejudice.
 6 (Exhibit LL: Petition for Post-Conviction Relief, at 1.)
 7       The State did not respond to this PCR petition. (Exhibit JJ: Mohave County
 8 Superior Court Docket for CR 2011-01237; Exhibit MM: Minute Entry Ruling,
 9 filed on 9/6/16, at 1.) Nonetheless, the trial judge denied post-conviction relief
10 after finding all four ineffective-assistance-of-trial-counsel claims to be patently
11 meritless. (Exhibit MM: Minute Entry Ruling, filed on 9/6/16, at 1-8.)
12        On November 7, 2016, Petitioner petitioned the Arizona Court of Appeals to
13 review the denial of PCR relief. (Exhibit NN: Petition for Review, 1 CA-CR16-
14 0763 PRPC.) On October 19, 2017, the Arizona Court of Appeals granted review,
15 but denied relief. (Exhibit OO: Memorandum Decision, 1 CA-CR 16-0763 PRPC,
16 at 1-2.) Because Petitioner did not seek review by the Arizona Supreme Court
17 within the 30-day deadline, the clerk for the Arizona Court of Appeals filed the
18 order and mandate on December 4, 2017. (Exhibit PP: Order and Mandate, 1 CA-
19 CR 16-0763 PRPC.)
20        E. Federal habeas proceeding.
21        On September 28, 2018, Petitioner timely filed the pending petition for writ
22 of habeas corpus, pursuant to 28 U.S.C. § 2254, raising the following grounds for
23 relief:
24
              Ground 1: “Court abused its discretion by denying the motion to
25      suppress evidence,” allegedly because the search warrant was not
26      supported by adequate probable cause and did not justify searching her
        person “wherever she was found.” (Docket No.13-1, at 7.)
27
28

                                              12
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 13 of 77



 1                Ground 2: “Court’s abuse of discretion by failing to grant
 2         [Petitioner] a continuance to allow her to retain counsel of choice.” (Id. at
           8.)
 3
 4               Ground 3: “Insufficient evidence to support a verdict of [guilty as to
           the charge] of possession of Clonazepam as a dangerous drug.” (Id. at 9.)
 5
 6                Ground 4: “Ineffective assistance of trial counsel—claims
           consolidated—as outlined in Post-Conviction Relief [petition]. (Id. at 10.)
 7         More specifically, Petitioner alleges that the following omissions
 8         constituted ineffective assistance of trial counsel (hereinafter “IATC”):
 9                     Ground 4A: “Petitioner was prejudiced by trial
10              counsel’s failure to move to sever Counts 6 and 7.” (Id.)
11                     Ground 4B: “Trial counsel failed to object to highly
12              prejudicial [other-act] testimony and failed to request a [Rule]
                404(b) [limiting] instruction.” (Id.)
13
14                      Ground 4C: “Trial counsel failed to move to waive
                Petitioner’s appearance at trial and further failed to request a jury
15              instruction stating the same.” (Id.)
16
                       Ground 4D: “Trial counsel was ineffective in failing
17              to challenge the denial of the motion for new counsel through a
18              special action.” (Id.)
19
             On October 15, 2018, this Court ordered Respondents to answer this petition
20
     for habeas relief within 40 days. (Docket No. 3.) This pleading constitutes
21
     Respondents’ answer.
22
     IV.     NON-COGNIZABLE CLAIM: GROUND 1.
23
             The Supreme Court foreclosed granting Petitioner habeas relief on any
24
     alleged violations of the Fourth Amendment by promulgating the following rule:
25
     “[W]here the State has provided an opportunity for full and fair litigation of a
26
     Fourth Amendment claim, a state prisoner may not be granted federal habeas
27
     corpus relief on the ground that evidence obtained in an unconstitutional search or
28

                                                 13
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 14 of 77



 1 seizure was introduced at his trial.” Stone v. Powell, 428 U.S. 465, 494-95 (1976).
 2 The Supreme Court also “made it clear that Stone’s limitation on federal habeas
 3 relief was not jurisdictional in nature, but rested on prudential concerns counseling
 4 against the application of the Fourth Amendment exclusionary rule on collateral
 5 review,” namely “that the costs of applying the exclusionary rule on collateral
 6 review outweighed any potential advantage to be gained by applying it there.”
 7 Withrow v. Williams, 507 U.S. 680, 686 (1993) (collecting cases). The Supreme
 8 Court subsequently provided the following encapsulation of the rationale
 9 underlying this holding:
10
                  We recognized that the exclusionary rule, held applicable to the
11        States in Mapp v. Ohio, 367 U.S. 643 [ ] (1961), “is not a personal
12        constitutional right”; it fails to redress “the injury to the privacy of the
          victim of the search or seizure” at issue, “for any ‘[r]eparation comes
13        too late.’” Stone, supra, 428 U.S., at 486 [ ] (quoting Linkletter v.
14        Walker, 381 U.S. 618, 637 [ ] (1965)). The rule serves instead to deter
          future Fourth Amendment violations, and we reasoned that its
15        application on collateral review would only marginally advance this
16        interest in deterrence. Stone, 428 U.S., at 493 [ ]. On the other side of
          the ledger, the costs of applying the exclusionary rule on habeas were
17        comparatively great. We reasoned that doing so would not only
18        exclude reliable evidence and divert attention from the central
          question of guilt, but would also intrude upon the public interest in
19        “‘(i) the most effective utilization of limited judicial resources, (ii) the
20        necessity of finality in criminal trials, (iii) the minimization of friction
          between our federal and state systems of justice, and (iv) the
21        maintenance of the constitutional balance upon which the doctrine of
22        federalism is founded.’” Id., at 491, n.31 [ ] (quoting Schneckloth v.
          Bustamonte, 412 U.S. 218, 259 [ ] (1973) (Powell, J., concurring)).
23
24 Id. at 686-87.
25         Despite its vintage, Stone remains good law in the post-AEDPA era. See
26 Monroe v. Davis, 712 F.3d 1106, 1112-16 (7th Cir. 2013); Rashad v. Lafler, 675
27 F.3d 564, 570 (6th Cir. 2012); Mason v. Allen, 605 F.3d 1114, 1120 (11th Cir. 2010)
28 Matthews v. Workman, 577 F.3d 1175, 1194 (10th Cir. 2009); Watson v. Hulick, 481

                                              14
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 15 of 77



 1 F.3d 537, 541-42 (7th Cir. 2007); Moreno v. Dretke, 450 F.3d 158, 167 (5th Cir.
 2 2007); Cabrera v. Hinsley, 324 F.3d 527, 530-33 (7th Cir. 2003); Janecka v.
 3 Cockrell, 301 F.3d 316, 320-21 (5th Cir. 2002); Sanna v. DiPaolo, 265 F.3d 1, 7–8
 4 (1st Cir. 2001); Smallwood v. Gibson, 191 F.3d 1257, 1265 (10th Cir. 1999).
 5 Furthermore, the Ninth Circuit Court of Appeals, like many other federal courts,
 6 has recognized that Stone bars habeas relief based upon claims challenging the
 7 constitutionality of the state prisoner’s arrest and seizure. See Peoples v. Campbell,
 8 377 F.3d 1208, 1224-25 (11th Cir. 2004) (applying Stone to warrantless arrest);
 9 Cabrera, 324 F.3d at 529-31 (same); Terrovona v. Kincheloe, 912 F.2d 1176, 1178
10 & n.2 (9th Cir. 1990) (collecting cases from the First, Second, Sixth, Seventh,
11 Eighth, and Eleventh circuits applying Stone to challenges against warrantless
12 arrests); Myers v. Rhay, 577 F.2d 504, 507-09 (9th Cir. 1978) (applying Stone to
13 arrests pursuant to a warrant).
14         “The relevant inquiry [under Stone] is whether petitioner had the opportunity
15 to litigate his claim, not whether he did in fact do so or even whether the claim was
16 correctly decided.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 899 (9th Cir 1996)
17 (citing Gordon v. Duran, 895 F.2d 610, 613 (9th Cir. 1990); and Locks v. Sumner,
18 703 F.2d 403, 408 (9th Cir. 1983)) (emphasis added). Accord Moorman v. Schriro,
19 426 F.3d 1044, 1053 (9th Cir. 2005); Miranda v. Leibach, 394 F.3d 984, 1001 (7th
20 Cir. 2004); Janecka, 301 F.3d at 320-21; Villafuerte v. Stewart, 111 F.3d 616, 627
21 (9th Cir. 1997); Siripongs v. Calderon, 35 F.3d 1308, 1321 (9th Cir. 1994); Deputy
22
   v. Taylor, 19 F.3d 1485, 1491 (3d Cir. 1994); Capellan v. Riley, 975 F.2d 67, 71 (2d
23
   Cir. 1992). Stated differently, “[i]t is the existence of state processes allowing an
24
   opportunity for full and fair litigation of fourth amendment claims, rather than a
25
   defendant’s use of those processes, that serves the policies underlying the
26
   exclusionary rule and bars federal habeas corpus consideration of claims under
27
   Stone.” Register v. Thaler, 681 F.3d 623, 628 (5th Cir. 2012).
28

                                             15
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 16 of 77



 1         “Consequently, once it is established that a petitioner has had an opportunity
 2 to litigate his or her Fourth Amendment claim (whether or not he or she took
 3 advantage of the state’s procedure), the court’s denial of the claim is a conclusive
 4 determination that the claim will never present a valid basis for federal habeas
 5 relief.” Graham v. Costello, 299 F.3d 129, 134 (2d Cir. 2002). Accord Good v.
 6 Berghuis, 729 F.3d 636, 638-41 (6th Cir. 2013) (holding that Stone’s prohibition
 7 against federal habeas review of exclusionary rule claims applied even to a state
 8 prisoner whose suppression motion was denied by the trial judge without an
 9 evidentiary hearing, and who challenged this adverse ruling unsuccessfully on
10 appeal); Janecka v. Cockrell, 301 F.3d 316, 320-21 (5th Cir. 2002) (“If a state
11 provides the processes whereby a defendant can obtain full and fair litigation of a
12 fourth amendment claim, Stone v. Powell bars federal habeas corpus consideration
13 of that claim whether or not the defendant employs those processes.”); Poole v.
14 Wood, 45 F.3d 246, 249 (8th Cir. 1995) (noting that “a Fourth Amendment claim is
15 Stone-barred, and thus unreviewable by a federal habeas court, unless the state
16 provided no procedure by which the prisoner could raise his Fourth Amendment
17 claim, or the prisoner was foreclosed from using that procedure because of an
18 unconscionable breakdown in the system.”).
19      Petitioner cannot plausibly deny that the Arizona judiciary afforded her
20 ample opportunity to litigate Fourth Amendment search-and-seizure claims
21 because: (1) by and through counsel, Petitioner filed a motion to suppress the fruits
22
   of the search warrant executed at her residence and at the scene of her arrest—a
23
   pleading that actually raised the claim now presented as Ground 1 in the instant
24
   Section 2254 petition (Exhibit F: Motion to Suppress [R.O.A., Item 33]); (2) the
25
   trial court conducted an evidentiary hearing and considered the arguments
26
   presented by Petitioner and the State before denying the Fourth Amendment
27
   challenge on the merits (Exhibit G: State’s Response to Suppression Motion
28

                                             16
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 17 of 77



 1 [R.O.A., Item 34]; Exhibit J: R.T. 8/15/12 [Hearing on Motion to Suppress];
 2 Exhibit K: Minute Entry Ruling on Motion to Suppress [R.O.A., Item 38]); and (3)
 3 Petitioner presented her Fourth Amendment arguments to the Arizona Court of
 4 Appeals on direct review, and that tribunal unanimously rejected these contentions
 5 on the merits (Exhibit EE: Opening Brief, 1 CA-CR 14-0242, at 15-25; Exhibit FF:
 6 Answering Brief, 1 CA-CR 14-0242, at 6-32; Exhibit GG: Reply Brief, 1 CA-CR
 7 14-0242, at 6-20; Exhibit HH: Memorandum Decision, 1 CA-CR 14-0242, at 3-4,
 8 ¶¶ 6-12).
 9         For the foregoing reasons, Petitioner is not entitled to federal habeas review,
10 let alone relief, on Ground 1.
11
   V.     NONE OF PETITIONER’S PROPERLY EXHAUSTED CLAIMS WARRANT RELIEF.
12
          The Arizona judiciary neither contravened nor unreasonably applied clearly
13
   established federal law, as defined by the holdings of the Supreme Court, by
14
   denying relief on the following claims that were adjudicated on the merits, to wit:
15
   Grounds 2, 3, 4A, 4B, 4C, and 4D.
16
          A. Pertinent legal principles.
17
          “Recognizing the duty and the ability of [state courts] to adjudicate claims of
18
   constitutional wrong, AEDPA imposes a formidable barrier to federal habeas relief
19
   for prisoners whose claims have been adjudicated in state court.” Burt v. Titlow,
20
   571 U.S. 12, 19 (2013). “When a state prisoner seeks federal habeas relief on the
21
   ground that a state court, in adjudicating a claim on the merits, misapplied federal
22
   law, a federal court may grant relief only if the state court’s decision was ‘contrary
23
   to, or involved an unreasonable application of, clearly established Federal law, as
24
   determined by the Supreme Court.’” Lopez v. Smith, 135 S.Ct. 1, 2 (2014) (quoting
25
   28 U.S.C. § 2254(d)(1)).
26
          “This standard of ‘contrary to, or involv[ing] an unreasonable application of,
27
   clearly established Federal law’ is ‘difficult to meet,’ because the purpose of
28

                                              17
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 18 of 77



 1 AEDPA is to ensure that federal habeas relief functions as a ‘guard against extreme
 2 malfunctions in the state criminal justice systems,’ and not as a means of error
 3 correction.” Greene v. Fisher, 565 U.S. 34, 43 (2011) (quoting Harrington v.
 4 Richter, 562 U.S. 86, 102-03 (2011)).
 5         Under AEDPA’s “highly deferential standard for evaluating state-court
 6 rulings, which demands that state-court decisions be given the benefit of the
 7 doubt,” Cullen v. Pinholster, 563 U.S. 170, 181 (2011), “federal judges are
 8 required to afford state courts due respect by overturning their decisions only when
 9 there could [be] no reasonable dispute that they were wrong,” Woods v. Donald,
10 135 S.Ct. 1372, 1376 (2015), and “a state prisoner must show that the challenged
11 state-court ruling rested on ‘an error well understood and comprehended in existing
12 law beyond any possibility for fair-minded disagreement.’” Metrish v. Lancaster,
13 569 U.S. 351, 358 (2013) (quoting Richter, 562 U.S. at 103). Thus, AEDPA
14 recognizes “there is no intrinsic reason why the fact that a man is a federal judge
15 should make him more competent, or conscientious, or learned … than his
16 neighbor in the state courthouse.” Titlow, 571 U.S. at 19.
17         Section 2254(d)(1)‘s “contrary to” clause, which expressly identifies
18 Supreme Court precedent as the exclusive benchmark for “clearly established
19 Federal law,” prohibits granting habeas relief on the ground that the state court’s
20 decision conflicts with federal circuit precedent. See Glebe v. Frost, 135 S.Ct. 429,
21 431 (2014); Marshall v. Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567
22 U.S. 37, 48-49 (2102); Moses v. Payne, 555 F.3d 742, 760-62 (9th Cir. 2009).
23 “Only United States Supreme Court holdings, but not dicta, constitute ‘clearly
24 established federal law’ for purposes of the AEDPA deference standard.” Huu
25 Thanh Nguyen v. Garcia, 477 F.3d 716, 722 (9th Cir. 2007) (collecting cases).
26 Accord White v. Woodall, 572 U.S. 415, 420 (2014).
27         Furthermore, Section 2254(d)(1) defines “clearly established Federal law” as
28

                                             18
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 19 of 77



 1 the holdings of Supreme Court precedent existing on the last reasoned state-court
 2 decision’s date—a restriction that precludes granting relief based on Supreme
 3 Court decisions rendered while that last-reasoned state-court ruling pended review.
 4 See Greene, 565 U.S. at 38-40; Thompson v. Runnels, 705 F.3d 1089, 1091 (9th
 5 Cir. 2013). When more than one state court has adjudicated a claim, this Court
 6 reviews “the last reasoned state court decision to determine if it violated clearly
 7 established Supreme Court law.” Mejia v. Garcia, 534 F.3d 1036, 1042 (9th Cir.
 8 2008).
 9         Section 2254(d)(1)‘s “contrary to” clause forbids habeas relief unless the
10 state court either: (1) applied a rule of law that contradicted the governing law set
11 forth in Supreme Court cases; or (2) encountered a set of facts that were
12 “materially indistinguishable” from a decision of the Supreme Court, but
13 nonetheless reached a different result than the Supreme Court. See Tyler v. Cain,
14 533 U.S. 656, 664 (2001); Ramdass v. Angelone, 530 U.S. 156, 165-66 (2000).
15 State-court decisions need not even cite the governing Supreme Court precedent to
16 satisfy the “contrary to” test. See Mitchell v. Esparza, 540 U.S. 12, 16 (2003);
17 Early v. Packer, 537 U.S. 3, 8 (2002). Moreover, even “where no decision from the
18 state court articulates its underlying reasoning, ‘the habeas petitioner’s burden still
19 must be met by showing there was no reasonable basis for the state court to deny
20 relief.’” Murray v. Schriro, 746 F.3d 418, 441 (9th Cir. 2014) (quoting Richter, 562
21 U.S. at 98). Accord Johnson v. Williams, 568 U.S. 289, 298 (2013).
22         The Supreme Court has repeatedly “cautioned the lower courts—and the
23 Ninth Circuit in particular—against ‘framing [its] precedents at such a high level
24 of generality’” while determining whether a state-court decision contravened
25 clearly established federal law. Lopez, 135 U.S. at 4 (quoting Nevada v. Jackson,
26 569 U.S. 505, 512 (2013)), because “if one examines Supreme Court decisions at a
27 broad level of generality, the universe of state decisions that may be contrary to
28

                                              19
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 20 of 77



 1 those decisions will expand.” Fischetti v. Johnson, 384 F.3d 140, 148 (3d Cir.
 2 2004). Accord Woods, 135 S.Ct. at 1377.
 3         “The ‘unreasonable application’ clause of § 2254(d)(1) applies when the
 4 ‘state court identifies the correct governing legal principle from [the Supreme]
 5 Court’s decisions but unreasonably applies that principle to the facts of the
 6 prisoner’s case,’” Holland v. Jackson, 542 U.S. 649, 652 (2004), or “if the state
 7 court either unreasonably extends a legal principle from [its] precedent to a new
 8 context where it should not apply,” Williams v. Taylor, 529 U.S. 362, 407 (2000).
 9         Significantly, “a federal habeas court may not issue a writ under the
10 unreasonable application clause ‘simply because that court concludes in its
11 independent judgment that the relevant state-court decision applied clearly
12 established federal law erroneously or incorrectly.’” Bell v. Cone, 535 U.S. 685,
13 694 (2002) (quoting Williams, 529 U.S. at 411). “Rather, it is the habeas applicant’s
14 burden to show that the state court applied [clearly established Federal law] to the
15 facts in an objectively unreasonable manner,” Woodford v. Visciotti, 537 U.S. 19,
16 27 (2002), “a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465,
17 473 (2007). “It bears repeating that even a strong case for relief does not mean the
18 state court’s contrary conclusion was unreasonable,” Richter, 562 U.S. at 102, and
19 “even ‘clear error’ will not suffice.” White v. Woodall, 572 U.S. at 419 (quoting
20 Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003)).
21         “It is not an unreasonable application of clearly established Federal law for a
22 state court to decline to apply a specific legal rule that has not been squarely
23 established by [the Supreme] Court,” Richter, 562 U.S. at 101, and “circuit
24 precedent may [not] be used to refine or sharpen a general principle of Supreme
25 Court jurisprudence into a specific legal rule that [the Supreme] Court has not
26 announced,” Lopez, 135 S.Ct. at 4. Accord Marshall v. Rodgers, 569 U.S. at 64
27 (denouncing the “mistaken belief that circuit precedent may be used to refine or
28

                                              20
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 21 of 77



 1 sharpen a general principle of Supreme Court jurisprudence into a specific legal
 2 rule that this Court has not announced”); Knowles v. Mirzayance, 556 U.S. 111,
 3 122 (2009) (collecting cases); Crosby v. Schwartz, 678 F.3d 784, 790 (9th Cir. 2012)
 4 (denying habeas relief in jury-waiver context for lack of “any Supreme Court case
 5 that deals squarely with this issue”). Thus, “if habeas relief depends upon the
 6 resolution of ‘an open question in [Supreme Court] jurisprudence,’ § 2254(d)(1)
 7 precludes relief.” Crater v. Galaza, 491 F.3d 1119, 1123 (9th Cir. 2007) (quoting
 8 Carey v. Musladin, 549 U.S. 70, 76 (2006)). Likewise, “where the precise contours
 9 of a right remain unclear, state courts enjoy broad discretion in their adjudication
10 of a prisoner’s claims.” Woods, 135 S.Ct. at 1377.
11         Furthermore, a state-court decision constitutes a “reasonable application” of
12 Supreme Court precedent when other lower courts have reached similar results in
13 analogous cases. See Price v. Vincent, 538 U.S. 634, 643 & n.2 (2003) (holding that
14 state court’s rejection of prisoner’s double-jeopardy claim was not an unreasonable
15 application of clearly established federal law where “numerous other courts have
16 refused to find double jeopardy violations under similar circumstances”); John-
17 Charles v. California, 646 F.3d 1243, 1250-51 (9th Cir. 2011) (denying habeas
18 relief where five circuits, including the Ninth Circuit Court of Appeals, rejected the
19 claim that defendants have an absolute, constitutional right to reappointment of
20 counsel after a Faretta waiver).8
21         “Because AEDPA authorizes federal courts to grant relief only when state
22 courts act unreasonably, it follows that ‘the more general the rule’ at issue—and
23
     ________________________
24
           8
25         A split of opinion among lower courts on a federal constitutional question
   precludes any finding that “the state court unreasonably applied clearly established
26 Federal law.” Meras v. Sisto, 676 F.3d 1184, 1190 (9th Cir. 2012). Accord Kane v.
27 Garcia-Espitia, 546 U.S. 9, 10-11 (2006); Kessee v. Mendoza-Powers, 574 F.3d
   675, 676-79 (9th Cir. 2009).
28

                                             21
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 22 of 77



 1 thus the greater the potential for reasoned disagreement among fair-minded
 2 judges—“the more leeway [state] courts have in reaching outcomes in case-by-
 3 case determinations.” Renico v. Lett, 559 U.S. 766, 776 (2010). Accord Sessoms v.
 4 Runnels, 650 F.3d 1276, 1285 (9th Cir. 2011) (applying this principle to grant
 5 substantial leeway to the state-court’s determination that the defendant never
 6 invoked his right to counsel during a post-arrest interview); Stanley v. Schriro, 598
 7 F.3d 612, 619 (9th Cir. 2010) (“In the context of determining whether a state court
 8 has reasonably applied clearly established federal law to reach its determination,
 9 ‘the range of reasonable judgment can depend in part on the nature of the relevant
10 rule.’”) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).
11         In assessing the reasonableness of the state court’s application of federal law
12 under § 2254(d)(1), “the federal courts are to review the result that the state court
13 reached, not ‘whether its decision was well reasoned,’” Robinson v. Polk,
14 438 F.3d 350, 358 (4th Cir. 2006) (emphasis in original), because they “are
15 determining the reasonableness of the state courts’ ‘decision’ [under AEDPA], not
16 grading their papers.” Cruz v. Miller, 255 F.3d 77, 86 (2d Cir. 2001). See also
17 Johnson, 568 U.S. at 300 (“The caseloads shouldered by many state appellate
18 courts are very heavy, and the opinions issued by these courts must be read with
19 that factor in mind.”); Wright v. Secretary for Dept. of Corr., 278 F.3d 1245, 1255
20 (11th Cir. 2002) (“Telling state courts when and how to write opinions to
21 accompany their decisions is no way to promote comity [and] smacks of a ‘grading
22 papers’ approach that is outmoded in the post-AEDPA era.”). Hernandez v. Small,
23 282 F.3d 1132, 1140 (9th Cir. 2002) (collecting cases recognizing that “the
24 intricacies of the state court’s analysis need not concern us; what matters is
25 whether the decision the court reached was contrary to controlling federal law”).
26 As the Supreme Court explicated:
27
28

                                              22
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 23 of 77



 1                By its terms § 2254(d) bars re-litigation of any claim
 2         “adjudicated on the merits” in state court, subject only to the
           exceptions in §§ 2254(d)(1) and (d)(2). There is no text in the statute
 3         requiring a statement of reasons. The statute refers only to a
 4         “decision,” which resulted from an “adjudication.” As every Court of
           Appeals to consider the issue has recognized, determining whether a
 5         state court’s decision resulted from an unreasonable legal or factual
 6         conclusion does not require that there be an opinion from the state
           court explaining the state court’s reasoning. [Citations omitted.] …
 7         Where a state court’s decision is unaccompanied by an explanation,
 8         the habeas petitioner’s burden still must be met by showing there was
           no reasonable basis for the state court to deny relief. This is so
 9         whether or not the state court reveals which of the elements in a
10         multipart claim it found insufficient, for § 2254(d) applies when a
           “claim,” not a component of one, has been adjudicated.
11
12 Richter, 562 U.S. at 98. Accord Johnson, 568 U.S. at 298 (reaffirming that Section
13 2254(d) “does not require a state court to give reasons before its decision can be
14 deemed to have been ‘adjudicated on the merits.’”) (quoting Richter, 562 U.S. at
15 100); Murray, 746 F.3d at 441 (“In determining whether a petitioner has met this
16 burden, we ‘must determine what arguments or theories supported or ... could have
17 supported [ ] the state court’s decision;’ and then assess ‘whether it is possible fair-
18 minded jurists could disagree that those arguments or theories are inconsistent with
19 the holding in a prior decision of [the Supreme Court].’”) (quoting Richter, 562
20 U.S. at 102).
21         Factual determinations by state courts are presumed correct absent clear and
22 convincing evidence to the contrary, 28 U.S.C. § 2254(e)(1), and a decision
23 adjudicated on the merits in a state court and based on a factual determination will
24 not be overturned on factual grounds unless objectively unreasonable in light of the
25 evidence presented in the state-court proceeding, § 2254(d)(2).” Miller-El v.
26 Cockrell, 537 U.S. 322, 340 (2003). This presumption of correctness extends to a
27 state appellate court’s factual determinations, Stevenson v. Lewis, 384 F.3d 1069,
28 1072 (9th Cir. 2004), and unarticulated findings necessary for the state court’s legal

                                              23
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 24 of 77



 1 conclusions, Cooper v. Brown, 510 F.3d 870, 919 (9th Cir. 2007). Under this highly
 2 deferential fact-finding statutory scheme, “28 U.S.C. § 2254(d) gives federal
 3 habeas courts no license to redetermine credibility of witnesses whose demeanor
 4 has been observed by the state trial court, but not by them.” Ortiz, 149 F.3d at 936
 5 (quoting Marshall v. Lonberger, 459 U.S. 422, 434 (1983)). See also
 6 Sophanthavong v. Palmateer, 378 F.3d 859, 867 (9th Cir. 2004) (collecting cases);
 7 Dyer v. Calderon, 122 F.3d 720, 728 (9th Cir. 1997) (collecting cases).
 8         B. Ground Two does not warrant relief..
 9         The Arizona Court of Appeals neither contravened nor unreasonably applied
10 clearly established federal law, as defined by the holdings of the Supreme Court,
11 when it rejected Petitioner’s contention that Judge Conn’s denial of her eve-of-trial
12 request for a continuance did not violate her right to counsel of choice because: (1)
13 Petitioner had not even retained an attorney to replace her court-appointed
14 counsel—let alone a new lawyer who was ready to proceed to trial as scheduled;
15 (2) Petitioner had received seven prior continuances; (3) her court-appointed
16 attorney was prepared for trial; (4) besides inconveniencing the court, the
17 prosecutor, and the subpoenaed witnesses, Petitioner’s requested continuance
18 would have caused lengthy delay, given her in-court assertions that she believed
19 that “there could have been a lot more done in [her] case,” and that she wanted
20 another lawyer to “fight for [her] more” (Exhibit N: R.T.9/24/12, at 6-7); and (5)
21 Petitioner’s refusal to communicate with court-appointed counsel did not warrant
22 substituting counsel.
23               1. Pertinent law.
24         “An essential element of the Sixth Amendment‘s protection of right to
25 counsel is that a defendant must be afforded a reasonable opportunity to secure
26 counsel of his own choosing.” United States v. Gallop, 838 F.2d 105, 107 (4th Cir.
27 1988). “It is also axiomatic that a motion for a continuance is directed to the
28

                                             24
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 25 of 77



 1 discretion of the trial court, and that court’s ruling will not be disturbed absent a
 2 clear abuse of discretion.” State v. Hein, 138 Ariz. 360, 368, 674 P.2d 1358, 1366
 3 (1983). “The trial court is accorded this discretion because it is the only unbiased
 4 party in a position to observe the proceeding.” Id. The Supreme Court explained
 5 why substantial deference should be accorded to trial judges trying to balance their
 6 calendars against a defendant’s eleventh-hour assertions of constitutional rights:
 7                Trial judges necessarily require a great deal of latitude in
 8         scheduling trials. Not the least of their problems is that of assembling
           the witnesses, lawyers, and jurors at the same place at the same time,
 9         and this burden counsels against continuances except for compelling
10         reasons. Consequently, broad discretion must be granted trial courts
           on matters of continuances; only an unreasoning and arbitrary
11         “insistence upon expeditiousness in the face of a justifiable request for
12         delay” violates the right to the assistance of counsel.
13 Morris v. Slappy, 461 U.S. 1, 11-12 (1983) (quoting Ungar v. Sarafite, 376 U.S.
14 575, 589 (1964)). Accord State v. Lamar, 205 Ariz. 431, 436, ¶ 26, 72 P.3d 831,
15 836 (2003) (“Trial courts must be accorded wide discretion in deciding whether to
16 grant continuances, notwithstanding that constitutional rights may be implicated.”).
17         The judge’s discretion to deny motions to substitute counsel is “at its zenith
18 when the issue is raised close to the trial date.” United States v. Whitehead, 487
19 F.3d 1068, 1071 (8th Cir. 2007); United States v. Reevey, 364 F.3d 151, 157 (4th
20 Cir. 2004) (noting that “a continuance request for the substitution of counsel made
21 on the first day of trial is clearly untimely under all but the most exigent
22 circumstances”); United States v. Garcia, 924 F.2d 925, 926 (9th Cir. 1991) (“We
23 have consistently held that a district court has broad discretion to deny a motion for
24 substitution made on the eve of trial if the substitution would require a
25 continuance.”) (citing United States v. McClendon, 782 F.2d 785, 789 (9th Cir.
26 1986)).
27         Courts confronting a defendant’s motion for a continuance of trial in order to
28 retain new counsel typically consider factors such as “whether other continuances

                                              25
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 26 of 77



 1 were granted; whether the defendant had other competent counsel prepared to try
 2 the case; the convenience or inconvenience to the litigants, counsel, witnesses, and
 3 the court; the length of the requested delay; the complexity of the case; and
 4 whether the requested delay was for legitimate reasons or was merely dilatory.”
 5 Hein, 138 Ariz. at 369, 674 P.2d at 1367. Accord United States v. Eiland, 738 F.3d
 6 338, 355 (D.C. Cir. 2013); United States v. Mendoza-Salgado, 964 F.2d 993, 1016
 7 (10th Cir. 1992); United States v. Kelm, 827 F.2d 1319, 1322 n.2 (9th Cir. 1987).
 8         Nonetheless, the Supreme Court has also held that the improper denial of a
 9 non-indigent defendant’s right to counsel of her choice constitutes structural error.
10 See United States v. Gonzalez-Lopez, 548 U.S. 140, 146-52 (2006). Nonetheless,
11 the Court limited this holding by: (1) stating, “Nothing we have said today casts
12 any doubt or places any qualification upon our previous holdings that limit the
13 right to counsel of choice,” id. at 151; and (2) reaffirming “a trial court’s wide
14 latitude in balancing the right to counsel of choice against ... the demands of its
15 calendar.” Id. at 152 (citing Morris, 461 U.S. at 11-12). Consequently, the law
16 remains: although “the right to counsel ordinarily encompasses a right to retain
17 counsel of one’s choice, the latter right does not trump, and will not be permitted to
18 frustrate, the orderly administration of criminal justice.” Moore v. State, 889 A.2d
19 325, 362 (Md. 2005) (collecting cases). Accord United States v. Micke, 859 F.2d
20 473, 480 (7th Cir. 1988) (“This right is not absolute, but qualified, and must be
21 balanced against the requirements of the fair and proper administration of justice.”)
22 (collecting cases); State v. Miller, 111 Ariz. 321, 322-23, 529 P.2d 220, 221-22
23 (1975) (“The right to choose one’s attorney is not unlimited and, if in the sound
24 discretion of the court, the attempted exercise of choice is deemed dilatory or
25 otherwise subversive of orderly criminal process, the judge may compel a
26 defendant to proceed with designated counsel.”).
27
28

                                             26
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 27 of 77



 1               2. Pertinent procedural history.
 2         Mr. Bradley Rideout, whom the court appointed to defend Petitioner against
 3 these charges, made his first appearance at her arraignment on November 10, 2011.
 4 (Exhibit QQ: Minute Entries Pertinent to Ground 2 [R.O.A., Item 5].) Judge Steven
 5 Conn subsequently granted Petitioner’s oral motions to continue her trial date six
 6 times between December 27, 2011, and July 2, 2012. (Id. [R.O.A., Items 18-20,
 7 22]; Exhibit D: Minute Entry Ruling Granting 5th Continuance [R.O.A. Item 31];
 8 Exhibit E: Minute Entry Order Granting 6th Continuance [R.O.A. Item 32].)
 9         On July 12, 2012, Petitioner filed her motion to suppress her post-arrest
10 statements, as well as all physical evidence seized by the police, on Fourth
11 Amendment grounds. (Exhibit F: Motion to Suppress [R.O.A., Item 33].) Because
12 this motion was still pending on August 9, 2012, Petitioner moved that day for a 4-
13 week continuance of the prescheduled August 28th trial date “because defense
14 counsel would like to complete the Evidentiary Hearing prior to setting a firm Trial
15 date.” (Exhibit H: Defense’s 7th Motion to Continue Trial [R.O.A., Item 36].)
16 Granting this motion on August 14, 2012, the court extended the trial date to
17 September 25, 2012. (Exhibit I: Minute Entry Order [R.O.A., Item 37].) On August
18 15, 2012, the court denied Petitioner’s suppression motion and reaffirmed the
19 extended trial date. (Exhibit J: R.T. 8/15/12, at 7-12, 23-24; Exhibit K: Minute
20 Entry Ruling on Suppression Motion [R.O.A., Item 38].)
21         During the final pretrial conference held on September 10, 2012, Petitioner
22 requested her eighth continuance, even though her attorney had finished
23 interviewing all the State’s witnesses in May—four months earlier. (Exhibit L: R.T.
24 9/10/12, at 3-7.) The State opposed this request because the case was “aging,”
25 “many [prosecution] witnesses … are going to be unavailable throughout October,”
26 and trial therefore would not start until “November at the earliest.” (Id. at 4-5.) The
27
28

                                              27
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 28 of 77



 1 court denied Petitioner’s requested continuance and reaffirmed the September 25th
 2 trial date. (Id. at 7-8; Exhibit M: Minute Entry Order [R.O.A., Item 39].)
 3         On either September 19, 2012, or the following day, Petitioner telephoned
 4 the court’s chambers and told Judge Conn’s secretary “that she was going to try to
 5 hire a new attorney.” (Exhibit N: R.T. 9/24/12, at 3.) Judge Conn’s secretary
 6 informed Petitioner to file a written pro per motion “as soon as possible” if she
 7 wanted to delay her trial for that purpose. (Id. at 3-4.) At 10:30 on the night of
 8 Friday, September 21, 2012, Petitioner emailed Judge Conn a letter conveying her
 9 dissatisfaction with Rideout and requesting “an opportunity to hire a new attorney
10 to represent [her].” (Id. at 4-5.) Consequently, Judge Conn contacted both counsel,
11 scheduled an impromptu hearing on the morning before trial, and provided them
12 with a copy of Petitioner’s email, wherein she complained that Rideout had not
13 given her sufficient advance notice of the prior hearing, failed to schedule
14 appointments with her, gave another client a copy of a witness interview from her
15 case, and allegedly demanded payment for time he spent answering her questions.9
16 (Id. at 3-6; Exhibit O: Minute Entry re: Motions for New Counsel/Continuance
17 [R.O.A., Item 40].)
18         During the hearing, Petitioner complained, “I feel that there could have been
19 a lot more done in my case,” stated that she wanted an attorney who would “fight a
20 little bit more,” expressed the opinion that she was “going to lose” and “get a lot
21 ________________________
22         9
              Because Petitioner did not make her email part of the appellate record,
23   Judge Conn’s on-the-record summation of its contents constitutes the only
     evidence of what she wrote. Arizona courts presume that this missing email’s text
24   supported the judge’s denial of her continuance motion. “When the record is not
25   complete, we must assume that any evidence not available on appeal supports the
     trial court’s actions,” State v. Lavers, 168 Ariz. 376, 399, 814 P.2d 333, 356 (1991),
26   and “[a]n appellate court will not speculate about the contents of anything not in
27   the appellate record.” State v. Rivera, 168 Ariz. 102, 103, 811 P.2d 354, 355 (App.
     1990).
28

                                              28
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 29 of 77



 1 more time” if Rideout remained her attorney, but was unable to identify anything
 2 that she wanted Rideout “to do that he hasn’t done.” (Exhibit N: R.T. 9/24/12, at 6-
 3 7.) Rideout informed the court that he conferred with Petitioner during the prior
 4 week to discuss the State’s plea offer and her trial testimony, but “was not able to
 5 do that” because Petitioner did not trust him, appeared “very, very frustrated with
 6 [him],” and “really [didn’t] want to talk to [him] at this point in time.” (Id. at 8-9.)
 7 Because Petitioner seemed “unable to communicate with [him],” Rideout
 8 requested a continuance to afford her additional time to retain a new lawyer. (Id. at
 9 9.) The State, however, objected to this motion because the prosecutor had already
10 prepared for trial and had “multiple witnesses subpoenaed and prepared to come.”
11 (Id.)
12         While denying Petitioner’s continuance request, Judge Conn explained that:
13 (1) Petitioner was aware of her constitutional rights because she had appeared
14 before him “on probably at least three or four separate occasions,” (2) Petitioner
15 seemed to be “just having a hard time accepting the fact that her trial is starting
16 tomorrow, and if she’s found guilty she may be facing some serious
17 consequences,” and (3) Petitioner’s frustration and refusal to consult with Rideout
18 was not a valid “reason to delay the trial in this case.” (Id. at 9-10.)
19         The pertinent passage from the last-reasoned state court decision regarding
20 Ground 2 reads, in its entirety, as follows:
21
                  ¶ 13 Sandoval argues the trial court violated her right to counsel
22         of choice by denying her motion to continue trial in order to retain
23         private counsel. Denial of a motion to continue is reviewed for abuse
           of discretion. State v. Hein, 138 Ariz. 360, 368, 674 P.2d 1358, 1366
24         (1983). The trial court has substantial discretion because it “is the only
25         party in a position to judge the inconvenience of a continuance to the
           litigants, counsel, witnesses, and the court, and further is the only
26         party in a position to determine whether there are “extraordinary
27         circumstances” warranting a continuance and whether “delay is

28

                                               29
     Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 30 of 77



 1       indispensable to the interests of justice” as required by Arizona Rules
 2       of Criminal Procedure 8.5(b). Id.
 3              ¶ 14 The day before trial began, Sandoval requested a
 4       continuance to allow her to retain private counsel. Sandoval stated
         that her appointed counsel was not representing her well and that he
 5       was not communicating with or helping her. When asked what more
 6       she wanted her attorney to do, Sandoval stated, “I don’t know, like
         fight a little bit more. I mean I feel that I’m going to lose, if I keep
 7       him. I feel that I might get a lot of time; and I would like an attorney
 8       that’s going to fight for me more, you know.” The State opposed the
         motion, stating it had multiple witnesses subpoenaed and ready to
 9       appear, and the prosecutor had cleared her schedule for trial.
10
                ¶ 15 The trial court noted that Sandoval had presented nothing
11       specific as to why appointed counsel could not continue representing
12       her. In addressing what it believed to be the true reason for the
         continuance request, the court stated it appeared Sandoval “thought
13       that the day of reckoning would be farther off in the future, and that
14       she’s just having a hard time accepting the fact that her trial is starting
         tomorrow, and if she’s found guilty she may be facing some serious
15       consequences.”
16
                ¶ 16 A criminal defendant has the right to counsel of her
17       choosing under the Sixth Amendment to the United States
18       Constitution and Article 2, Section 24, of the Arizona Constitution.
         United States v. Gonzalez–Lopez, 548 U.S. 140, 144 (2006); Robinson
19       v. Hotham, 211 Ariz. 165, 169, ¶ 16, 118 P.3d 1129, 1133
20       (App.2005). The right to counsel of choice, though, is “not absolute,
         but is subject to the requirements of sound judicial administration.”
21       Hein, 138 Ariz. at 369, 674 P.2d at 1367; see also Wheat v. United
22       States, 486 U.S. 153, 159 (1988) (holding right is circumscribed and a
         defendant has no guarantee she will have top choice of attorney). A
23
         trial court has “wide latitude in balancing the right to counsel of
24       choice against the needs of fairness, and against the demands of its
         calendar.” Gonzalez–Lopez, 548 U.S. at 152. Notwithstanding this
25
         broad discretion, an “unreasoning and arbitrary insistence upon
26       expeditiousness in the face of a justifiable request for delay violates
         the right to the assistance of counsel.” Morris v. Slappy, 461 U.S. 1,
27
         11–12 (1983). The wrongful denial of the right to counsel of choice is
28       structural error. Gonzalez–Lopez, 548 U.S. at 150.

                                             30
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 31 of 77



 1               ¶ 17 “Whether an accused’s constitutional rights are violated by
 2         the denial of a request for a continuance depends on the circumstances
           present in the particular case.” Hein, 138 Ariz. at 369, 674 P.2d at
 3         1367. We consider:
 4
                       whether other continuances were granted; whether the
 5              defendant had other competent counsel prepared to try the case;
 6              the convenience or inconvenience to the litigants, counsel,
                witnesses, and the court; the length of the requested delay; the
 7              complexity of the case; and whether the requested delay was for
 8              legitimate reasons or was merely dilatory.
 9        Id.
10
                  ¶ 18 The trial court here had already granted Sandoval three
11         prior trial continuances. Sandoval did not state when she would be
12         able to hire new counsel or how long it would take for new counsel to
           prepare for trial. In contrast, not only was the State prepared for trial,
13         but Sandoval’s longtime appointed counsel was also ready to try the
14         case as scheduled. And based on its questioning of Sandoval, the trial
           court could have reasonably concluded that her continuance request
15         was not made for legitimate reasons, but for purposes of delay. We
16         find no abuse of discretion in denying Sandoval’s continuance
           request.
17
     (Exhibit HH: Memorandum Decision, 1 CA-CR 14-0242, at 4-6, ¶¶13-18.)
18
                   3. Argument.
19
           The Arizona Court of Appeals’ rejection of Petitioner’s argument—that
20
     Judge Conn’s denial of her motion to terminate Rideout on the eve of trial
21
     constituted a violation of her Sixth Amendment right to retain counsel of choice—
22
     was neither contrary to, nor an unreasonable application of, clearly established
23
     federal law, as defined by the holdings of extant Supreme Court precedent.
24
           For starters, the court of appeals manifested its identification of the correct
25
     legal standard by recognizing that: (1) “[a] criminal defendant has the right to
26
     counsel of her choosing under the Sixth Amendment to the United States
27
     Constitution” (Exhibit HH: Memorandum Decision, 1 CA-CR 14-0242, at 5, ¶ 16,
28

                                              31
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 32 of 77



 1 citing Gonzalez-Lopez, 548 U.S. at 144); and (2) “[t]he wrongful denial of the right
 2 to counsel of choice is structural error” (id., citing Gonzalez–Lopez, 548 U.S. at
 3 150).
 4         Furthermore, the Arizona Court of Appeals reasonably applied clearly
 5 established federal law while rejecting Ground 2 because: (1) Petitioner had not
 6 even retained an attorney, let alone one who was ready and willing to represent her
 7 on the trial date, but instead had merely requested a continuance so that she might
 8 hire a different lawyer; (2) the Supreme Court predicated its finding of structural
 9 error in Gonzalez-Lopez upon a set of facts not present here—the newly retained
10 lawyer had appeared in the courtroom with the defendant and announced his
11 readiness to proceed to trial that very day, but the trial court erroneously denied the
12 defendant’s motion to substitute counsel, due to its mistaken interpretation of the
13 forum’s ethical rules, 548 U.S. at 142-44, 150; (3) numerous courts have found
14 Gonzalez-Lopez inapplicable when the defendant requested a continuance on or
15 shortly before the scheduled trial or hearing date without having actually retained
16 an attorney, but instead sought to delay the proceedings in order to locate and hire
17 a new lawyer; 10 and (4) courts may properly deny eleventh-hour continuance
18 ________________________
19        10
             See United States v. Robinson, 753 F.3d 31, 39-41 (1st Cir. 2014) (court’s
20 denial of defendant’s day-of-trial continuance request did not violate Gonzalez-
21 Lopez where no new lawyer had been retained and no motion to withdraw had
   been filed by current counsel) (citing United States v. Gaffney, 469 F.3d 211, 213-
22 17 (1st Cir. 2006)); United States v. Nguyen, 526 F.3d 1129, 1133-34 (8th Cir.
23 2008) (“Considering the court’s interest in efficiently administering its own docket,
   and Nguyen’s ample opportunity to retain private counsel, the district court did not
24 abuse its discretion in denying Nguyen’s request for a continuance on the morning
25 of trial.”); Miller v. Blacketter, 525 F.3d 890, 892-97 (9th Cir. 2008) (trial court did
   not violate Gonzalez-Lopez by denying the motions to withdraw and postpone trial
26 that defense counsel filed on the morning of trial, where defendant “sought a
27 thirty-day continuance during which he hoped to search for and to retain a new
   lawyer with the funds his father had belatedly offered to provide”); United States v.
28                                                                              (continued ...)

                                                32
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 33 of 77



 1 requests predicated upon the defendant’s desire to retain new counsel when the
 2 motion is merely a delay tactic or when the defendant failed to exercise diligence
 3 in procuring another lawyer. 11
 4         Because Petitioner failed to retain an attorney to succeed Rideout and
 5 proceed to trial as scheduled on September 25, 2012, her constitutional claim was
 6 not controlled by Gonzalez-Lopez, and “the only question facing this court is
 7 whether [Judge Conn] ‘wrongly denied’ the continuance that would have permitted
 8 [Petitioner to retain a different lawyer].” United States v. Flanders, 491 F.3d 1197,
 9 1216 (10th Cir. 2007). As noted above, a judge’s discretion to deny motions to
10 substitute counsel is “at its zenith when the issue is raised close to the trial date.”
11 Whitehead, 487 F.3d at 1071. Accord Garcia, 924 F.2d at 926; McClendon, 782
12 F.2d at 789.
13         Numerous factors demonstrate that Judge Conn did not abuse his discretion
14 by denying Petitioner’s eve-of-trial continuance request, despite her asserted
15 intention to retain a different lawyer during the delay. First, the trial court’s denial
16 of the continuance motion is bolstered by the fact that it had granted Petitioner
17 continuances seven times between December 27, 2011, and August 14, 2012, the
18 consequence of which was that Petitioner’s final trial date of September 25, 2012
19 began almost 11 months after she committed her most recent charged offenses
20 (October 28, 2011) and more than 10 months after the grand jury indicted her
21 (November 3, 2011). See Hein, 138 Ariz. at 369, 674 P.2d at 1367 (upholding
22
         ________________________
23                   ( ... continued)

24 Washington, 457 F.Supp.2d 684, 686-88 (E.D. Va. 2006) (denying new trial where
   granting day-of-trial motion to continue to secure new counsel would have
25 interfered with calendaring concerns).
26         11
            See State v. Crawley, 50 A.3d 349, 356-59 (Conn. App. 2012); Tyner v.
27 State; 722 S.E.2d 177, 182 (Ga. App. 2012); State v. Holm, 304 P.3d 365, 370-71,
   ¶¶ 26-37 (Mont. 2013).
28

                                              33
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 34 of 77



 1 denial where just two continuances previously granted); State v. West, 168 Ariz.
 2 292, 297, 812 P.2d 1110, 1115 (App. 1991) (“Here there had already been several
 3 continuances. Defendant had been in jail for eight months.”).
 4         Second, Judge Conn’s denial of Petitioner’s eve-of-trial continuance was
 5 justified by the fact that she sought the delay to find a new lawyer and thus lacked
 6 “other competent counsel prepared to try her case.” Hein, 138 Ariz. at 369, 674
 7 P.2d at 1367. “It is well established that a trial court will not be found to have
 8 abused its discretion in denying a motion for substitution of counsel in the absence
 9 of ready and willing substitute counsel.” State v. Kirkpatrick, 184 P.3d 247, 261
10 (Kan. 2008) (quoting People v. Segoviano, 725 N.E.2d 1275, 1283 (Ill. 2000)).12 In
11 contrast, Petitioner’s court-appointed counsel had interviewed all of the State’s
12
13 ________________________
14         12
               Accord Miller, 525 F.3d at 896 (denying habeas relief where defendant
15   “had not yet retained another attorney to take [his present lawyer’s] place”); United
     States v. Cabrera, 259 F.3d 818, 825 (7th Cir. 2001) (“The untimely nature of
16
     Luis’s motion coupled with its close proximity to trial as well as the fact that Luis
17   was unable to name his new counsel made it reasonable for the district court to
     question whether Luis's motion was an attempt to delay the trial.”); United States v.
18
     Oliver, 571 F.2d 664, 664-65 (D.C. Cir. 1978) (“The district judge did not abuse
19   his discretion in denying the continuance, sought for the first time at the very hour
     of trial. Although the record discloses that Oliver had talked of retaining counsel
20
     and had spoken to a lawyer about retaining him, this lawyer had not entered an
21   appearance, was not in the courtroom on the morning of trial, and apparently had
22   not been formally retained.”); People v. Keshishian, 75 Cal. Rptr.3d 539, 542 (App.
     2008) (“An indefinite continuance would have been necessary, as Petitioner had
23   neither identified nor retained new counsel.”); People v. Martin, 838 N.Y.S.2d 166,
24   167 (2007) (upholding denial of motions to substitute counsel and delay trial where
     “the defendant's application to substitute counsel was made on the eve of trial, with
25   a jury already waiting, and included a request for a three-to-four week
26   adjournment”); State v. Bido, 941 A.2d 822, 831 (R.I. 2008) (“Mr. Bido had no
     private counsel prepared to proceed on his behalf when he made the motion for a
27   continuance.”).
28

                                              34
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 35 of 77



 1 witnesses several months earlier and never claimed during the hearing on
 2 Petitioner’s motion that he was unprepared for trial.
 3         The third factor—the inconvenience the requested continuance would
 4 impose upon the court, counsel, witnesses, and the jury—also supports the
 5 challenged ruling because the prosecutor had cleared her calendar and prepared to
 6 try Petitioner’s case the following day, the State’s witnesses had all been
 7 subpoenaed, the court had summoned a jury pool, and a new trial date would
 8 conflict with the upcoming Thanksgiving and Christmas holidays. See United
 9 States v. Trujillo, 376 F.3d 593, 607 (6th Cir. 2004) (observing that “the
10 administrative hurdles and costs involved in ensuring the attendance of the
11 Government’s witnesses for the trial [and] the public’s interest in the prompt and
12 efficient administration of justice weighed in favor of denying [defendant’s]
13 motion to continue”); Oliver, 571 F.2d at 665 (upholding denial of motion to
14 continue where the parties and witnesses were ready to proceed); Hein, 138 Ariz.
15 at 369, 674 P.2d at 1367 (same result where the other attorneys were ready to
16 proceed, many witnesses were from out of state, and the jury was ready to be
17 sworn); Martin, 838 N.Y.S.2d at 167 (“Moreover, the defendant’s application to
18 substitute counsel was made on the eve of trial, with a jury already waiting, and
19 included a request for a three-to-four week adjournment.”).
20         As for the length of the requested delay, nothing in the record supports
21 Petitioner’s assertion that she requested only a brief continuance. Indeed, Petitioner
22 betrayed her desire for a lengthier delay in her trial date by complaining that “there
23 could have been a lot more done in [her] case,” and announcing that she wanted a
24 lawyer who would “fight for [her] more.” (Exhibit N: R.T. 9/24/12, at 6-7.) See
25 United States v. Mooneyham, 473 F.3d 280, 291-93 (6th Cir. 2007) (upholding
26 denial of motions for continuance and substitution of counsel where the new
27 attorney whom defendant retained 4 days before trial did not “feel comfortable
28

                                             35
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 36 of 77



 1 going to trial” on the scheduled date and still needed to review evidence and
 2 interview a witness); United States v. Franklin, 321 F.3d 1231, 1238 (9th Cir.
 3 2003) (denying defendant’s request for substitute counsel, made 10 days before
 4 trial, because any newly retained lawyer would have “needed a substantial
 5 continuance to comply with [defendant’s] desired actions”); West, 168 Ariz. at
 6 297, 812 P.2d at 1115 (upholding denial of motion for continuance to substitute
 7 counsel where retained counsel “was not prepared to try the case on the firm trial
 8 date”).
 9        While the instant case did not involve wiretap or DNA evidence or
10 conspiracy charges involving multiple defendants, her charges nonetheless
11 required the testimony of nine witnesses about three different crime scenes. Even
12 so, the relatively non-complex nature of this case does not render the challenged
13 ruling an abuse of discretion. See Hein, 138 Ariz. at 369, 674 P.2d at 1367
14 (upholding denial of continuance, despite the observation, “This case was not
15 complex. The facts were straightforward, and the evidence of guilt was
16 overwhelming.”).
17        Finally, Judge Conn’s conclusion that Petitioner’s request for a new lawyer
18 was merely a tactic to delay her trial was reasonable because: (1) Petitioner had
19 four historical felony convictions, some of which were adjudicated before Judge
20 Conn; (2) the overwhelming evidence of guilt on the charged offenses virtually
21 guaranteed that Petitioner would be convicted and suffer lengthy imprisonment; (3)
22 Judge Conn’s denial of Petitioner’s suppression motion on August 15, 2012 dashed
23 any hope of avoiding imprisonment that Petitioner might have entertained; (4)
24 Judge Conn indicated that the September 25th trial date was Petitioner’s day of
25 reckoning by denying her eighth continuance request during the September 10th
26 final pretrial conferences; (5) only after these events did Petitioner ever express
27 any interest in replacing court-appointed counsel, who had represented her since
28

                                            36
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 37 of 77



 1 her arraignment on November 10, 2011; and (6) despite having two opportunities
 2 to specify the requested actions that Rideout had not undertaken on her behalf,
 3 Petitioner failed to name any unfulfilled requests or unexplored leads, but instead
 4 expressed fear that she would be convicted if Rideout continued representing her.
 5 (Exhibit N: R.T. 9/24/12, at 6-7, 9-10.) These facts place this case within the
 6 purview of precedent recognizing that “[a] request for change in counsel cannot be
 7 considered justifiable if it proceeds from a transparent plot to bring about delay.”
 8 Gallop, 838 F.2d at 108 (upholding denial of request for continuance to obtain new
 9 counsel, made 5 days before trial, “when there was little or no assurance that
10 substitute counsel would be adequately prepared in time, and the defendant had
11 been represented throughout by the [same court-appointed attorney]”) (citing
12 Morris, 461 U.S. at 13, and United States v. Mastroinanni, 749 F.2d 900, 913-14
13 (1st Cir. 1984)).13
14         The objective reasonableness of Judge Conn’s ruling is further bolstered by
15 precedent holding that the trial court did not violate the defendant’s right to retain
16 counsel of choice by denying continuance motions made shortly before the trial
17 date. See United States v. Miller, 405 F.3d 551, 557 (7th Cir. 2005) (the Friday
18 before trial); Trujillo, 376 F.3d at 606-07 (3 days before trial); Franklin, 321 F.3d
19
     ________________________
20
           13
21            Accord Stevenson v. State, 709 A.2d 619, 631 (Del. 1998) (“The denial of
     a continuance for change of counsel on the eve of trial is not an abuse of discretion
22   when: (1) there had been no previous complaint about counsel; (2) defendant had a
23   prior opportunity to obtain substitute counsel; and (3) obtaining substitute counsel
     was uncertain and appeared to be a dilatory tactic.”); Bido, 941 A.2d at 832 (“Mr.
24   Bido had been represented by the public defender for at least eight months, but he
25   waited until the very last minute before trial to make the motion. ... Mr. Bido had
     ample time after the public defender was appointed to secure other counsel and
26   make the court aware of his dissatisfaction. … Further, his requested delay
27   appeared to be a stratagem to avoid the day of reckoning rather than for legitimate
     reasons.”).
28

                                              37
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 38 of 77



 1 at1238-39 (defendant’s request for new counsel made 10 days before trial and
 2 attorney’s motion to withdraw made 6 days before trial were both untimely);
 3 Jordan v. State, 544 S.E.2d 731, 734-35 (Ga. App. 2001) (upholding motion for
 4 continuance to obtain new counsel, lodged 5 days before trial, based on
 5 defendant’s lack of confidence in current counsel and his failure to “articulate any
 6 basis for his dissatisfaction”); Miller, 111 Ariz. at 322-23, 529 P.2d at 221-22 (the
 7 day before trial and 3 months after arrest).
 8        Nor was Petitioner entitled to new counsel based upon her unilateral refusal
 9 to communicate with her court-appointed lawyer during their pretrial discussions
10 about the State’s plea offer, whether she should testify, and trial strategy. “A
11 defendant cannot simply manufacture a breakdown in communication and thereby
12 give rise to a constitutional violation.” Romero v. Furlong, 215 F.3d 1107, 1114
13 (10th Cir. 2000).14 “That appellant had inexplicably ‘lost confidence’ in [her]
14 ________________________
15       14
            Accord Morris, 461 U.S. at 9 (upholding convictions of defendant who
16 “refused to cooperate with or even speak with [his attorney]”); Larson v.
17 Palmateer, 515 F.3d 1057, 1067 (9th Cir. 2008) (“However, no Supreme Court
   case has held that ‘the Sixth Amendment is violated when a defendant is
18 represented by a lawyer free of conflicts of interest, but with whom the defendant
19 refuses to cooperate because of dislike or distrust.”); United States v. Reyes, 352
   F.3d 511, 516 (1st Cir. 2003) (“Furthermore, a defendant cannot compel a change
20 to counsel by the device of refusing to talk with his lawyer.”); United States v.
21 Exson, 328 F.3d 456, 460-61 (8th Cir. 2003) (upholding denial of substitution
   motion where the defendant himself “contributed to the difficulties about which he
22 complained in that he refused to meet with his appointed attorney or respond to
23 communications from his counsel”); United States Gibbs, 190 F.3d 188, 207 n.10
   (3d Cir. 1999) (noting that “a defendant’s unilateral decision not to cooperate with
24 court-appointed counsel does not constitute good cause” meriting substitution of
25 counsel); United States v. Morsley, 64 F.3d 907, 918 (4th Cir. 1995) (“The district
   court is not compelled to substitute counsel when the defendant’s own behavior
26 creates a conflict.”); United States v. Roston, 986 F.2d 1287, 1292-93 (9th Cir.
27 1993) (court properly refused to appoint new counsel where the breakdown in
   communication with counsel was entirely defendant’s fault).
28

                                             38
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 39 of 77



 1 experienced and fully prepared counsel did not constitute good cause for granting
 2 the continuance requested, nor justify the disruption to the judicial process that
 3 would have ensued.” Keshishian, 75 Cal.Rptr.3d at 742. Accord State v. Paris-
 4 Sheldon, 214 Ariz. 500, 505, ¶ 14, 154 P.3d 1046, 1051 (App. 2007) (“A
 5 defendant’s general loss of confidence or trust in his counsel, standing alone, is not
 6 sufficient [to require the appointment of new counsel].”) (quoting Thomas v.
 7 Wainwright, 767 F.2d 738, 742 (11th Cir. 1985)). Petitioner’s subjective belief that
 8 another attorney might “do more” for her defense likewise did not constitute good
 9 cause mandating the substitution of counsel. See United States v. Allen, 789 F.2d
10 90, 93 (1st Cir. 1987) (“Good cause for substitution of counsel cannot be
11 determined ‘solely according to the subjective standard of what the defendant
12 perceives,’ [because] [t]he defendant must provide the court with a legitimate
13 reason for his loss of confidence.”) (quoting McKee v. Harris, 649 F.2d 927, 932
14 (2d Cir. 1981)).
15         Finally, any disagreement over trial tactics did not warrant substitution of
16 counsel. See United States v. McKenna, 327 F.3d 830, 844 (9th Cir. 2003) (“The
17 court also identified the sources of conflict—which were invariably disputes
18 regarding trial tactics—underlying each of McKenna’s motions for substitution of
19 counsel. McKenna wanted her attorneys to file motions which they felt were not
20 supported by the evidence. It is well-settled, however, that this type of dispute is
21 not a sufficient conflict to warrant substitution of counsel.”); Franklin, 321 F.3d at
22 1239 (substitution of retained counsel unwarranted for disagreements on litigation
23 tactics); United States v. White, 174 F.3d 290, 296-97 (2d Cir. 1999) (“White
24 merely expressed disagreement with his attorney over whether to file certain
25 motions, to pursue certain evidentiary leads, to object to the introduction of certain
26 evidence at trial, and to call certain witnesses at trial and at a sentencing hearing. A
27 defendant’s decision to raise complaints of this nature before the trial court does
28

                                              39
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 40 of 77



 1 not give rise to a conflict of interest between the defendant and his attorney.”);
 2 State v. Cromwell, 211 Ariz. 181, 186-87, ¶ 29, 119 P.3d 448, 453-54 (2005)
 3 (collecting Arizona cases holding that disagreements over defense strategy do not
 4 require appointment of new counsel).
 5        Consequently, the Arizona Court of Appeals neither contravened nor
 6 unreasonably applied clearly established federal law, as defined by the holdings of
 7 the Supreme Court, by affirming Judge Conn’s order denying Petitioner’s eve-of-
 8 trial request for a continuance to retain new counsel.
 9        C. Ground 3 does not warrant relief.
10        The Arizona Court of Appeals neither contravened nor unreasonably applied
11 clearly established federal law, as defined by the holdings of the Supreme Court,
12 when it found sufficient evidence to support Petitioner’s conviction for Count 5
13 (possession of dangerous drugs), because reasonable jurists could agree with its
14 ultimate determination that a rational jury could find the State had presented
15 evidence sufficient to prove, beyond a reasonable doubt, that the two yellow tablets
16 discovered inside her residence on October 25, 2011, contained the dangerous drug
17 Clonazepam.
18        On top of a microwave oven inside Petitioner’s kitchen, Corporal Holdway
19 discovered a plastic baggie containing two loose yellow pills near an empty
20 medicine bottle bearing a label for a different prescription drug. (Exhibit P: R.T.
21 9/25/13, at 244-47; Exhibit R: R.T. 9/26/13, at 43; Exhibit W: Trial Exhibits [E18,
22 photographs 10, 41, 42].) Holdway determined that these yellow tablets were
23 Clonazepam pills by consulting “a drug application” that he had downloaded onto
24 his cellular telephone from an Internet website that had been “specifically … made
25 as an aid for law enforcement” officers who need to “identify pills and get other
26 information about drugs, drug use, and other things like that.” (Exhibit P: R.T.
27 9/25/13, at 247-48.) Holdway testified that he uses this application “all the time”
28

                                             40
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 41 of 77



 1 and has always found its identification of unknown pills to be correct. (Id. at 248.)
 2 Additionally, Holdway testified that he “contacted a pharmacist at Walgreen’s that
 3 day, and [he] also confirmed [his] identification [of the tablets as Clonazepam]
 4 through that pharmacist,” who performed a visual inspection of the pills and their
 5 “lettering.” (Id. at 247, 249-50.)
 6         Although Arizona Department of Public Safety Criminalist Shayna Smith
 7 did not perform any chemical tests on the two yellow tablets at issue, she
 8 demonstrated the validity of identifying prescription medication through visual
 9 inspection by testifying that: (1) pharmaceutical “manufacturers will put specific
10 markings on the tablets, or pills, or capsules that are specific to the type of drug or
11 chemical that is inside” the item to facilitate identification of the active ingredient;
12 and (2) Smith likewise routinely consults reference guides to ascertain unknown
13 prescription drugs by the tablet or capsule’s shape, color, and embossed markings.
14 (Exhibit R: R.T. 9/26/13, at 130-31.)
15         Significantly, Arizona law allows the prosecution to prove the identity of a
16 controlled or contraband substance without chemical analysis or forensic expert
17 testimony. See State v. Saez, 173 Ariz. 624, 629-30, 845 P.2d 1119, 1124-25 (App.
18 1993) (holding that a drug abuser may identify a contraband substance based upon
19 prior usage and experience) (collecting cases); State v. Jonas, 162 Ariz. 32, 34, 780
20 P.2d 1080, 1082 (App. 1989) (“That a substance is an illicit drug can be proved by
21 circumstantial evidence.”); State v. Nightwine, 137 Ariz. 499, 503, 671 P.2d 1289,
22 1293 (App. 1983) (circumstantial evidence, including statements of co-
23 conspirators and price paid, was sufficient to sustain conviction for cocaine
24 offenses, despite absence of chemical analysis); State v. Ampey, 125 Ariz. 281,
25 282, 609 P.2d 96, 97 (App. 1980) (upholding conviction for possession of
26 marijuana, based upon a police officer’s observations and the defendant’s
27 admission).
28

                                              41
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 42 of 77



 1         “[Arizona] does not stand alone in this regard. To the contrary, courts
 2 around the nation have uniformly held that circumstantial evidence is enough to
 3 sustain a conviction for an offense involving a controlled substance.” Jones v.
 4 Commonwealth, 331 S.W.3d 249, 253 (Ky. 2011) (collecting cases). Accord
 5 United States v. Dolan, 544 F.2d 1219, 1221 (4th Cir. 1976) (“Such circumstantial
 6 proof may include evidence of the physical appearance of the substance involved
 7 in the transaction[.]”); Wallace v. State, 130 So.3d 212, 218-19 (Ala. Crim. App.
 8 2011) (“Overwhelmingly, the vast majority of jurisdictions that have considered
 9 this issue agree that chemical tests are not necessary to obtain a drug-related
10 conviction.”) (collecting cases); State v. Watson, 437 N.W.2d 142, 146 (Neb.
11 1989) (“We are therefore in agreement with the vast majority of courts in this
12 nation that hold proof of the identity of a substance by circumstantial evidence,
13 including lay testimony by a person sufficiently familiar with the drug in question,
14 may be sufficient in a drug prosecution.”) (collecting cases).
15         Not surprisingly in light of the aforementioned law and trial testimony, the
16 Arizona Court of Appeals had little difficulty rejecting Ground 3 and finding
17 sufficient evidence to establish the identity of the two yellow clonazepam pills:
18
                  ¶ 23 Sandoval contends insufficient evidence supports the
19         conviction for possession of dangerous drugs (clonazepam).
20         Specifically, she argues the State failed to prove beyond a reasonable
           doubt that the pills found in her apartment were clonazepam. We
21         review claims of insufficient evidence de novo, viewing the evidence
22         in the light most favorable to upholding the verdict. State v. Bible, 175
           Ariz. 549, 595, 858 P.2d 1152, 1198 (1993).
23
24                ¶ 24 “Substantial evidence is proof that reasonable persons
           could accept as sufficient to support a conclusion of a defendant’s
25         guilt beyond a reasonable doubt.” State v. Spears, 184 Ariz. 277, 290,
26         908 P.2d 1062, 1075 (1996). “If reasonable men may fairly differ as
           to whether certain evidence establishes a fact in issue, then such
27         evidence must be considered as substantial.” State v. Herrera, 174
28         Ariz. 387, 393, 850 P.2d 100, 106 (1993). “We do not consider if we

                                              42
     Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 43 of 77



 1       would reach the same conclusion as the trier-of-fact, but only if there
 2       is a complete absence of probative facts to support its conclusion.”
         State v. Carlisle, 198 Ariz. 203, 206, ¶ 11, 8 P.3d 391, 394 (App.
 3       2000).
 4
                ¶ 25 Sandoval argues the evidence was insufficient because
 5       identification of the pills was based solely on testimony of a police
 6       detective. However, the identity of a controlled or contraband
         substance may be proven without chemical analysis or forensic expert
 7       testimony. State v. Saez, 173 Ariz. 624, 630, 845 P.2d 1119, 1125
 8       (App. 1992); see also State v. Nightwine, 137 Ariz. 499, 503, 671 P.2d
         1289, 1293 (App. 1983) (upholding convictions for cocaine offenses
 9       despite absence of chemical analysis); State v. Ampey, 125 Ariz. 281,
10       282, 609 P.2d 96, 97 (App. 1980) (sufficient evidence of marijuana
         existed based on officer’s observation and defendant’s admission).
11       Numerous courts have held that the chemical content of a tablet may
12       be identified from its external features and the manufacturer’s stamp
         (“trade dress”), reasoning that “the trade dress of a pill is akin to
13       looking at a human face.” Jones v. Commonwealth, 331 S.W.3d 249,
14       255 (Ky. 2011) (collecting cases); see also State v. Murphy, 28 So.3d
         496, 498–99 (La. App. 2009) (upholding conviction for possession of
15       clonazepam where no chemical testing was performed and State’s
16       witness identified drug through “Just Drug Identification” website);
         State v. Carter, 981 So.2d 734, 744 (La. App. 2008) (upholding
17       identification of hydrocodone pills by chemist and narcotics detective
18       “via visual inspection and comparison with pictures in a book”);
         Commonwealth v. Loskovic, 307 A.2d 357, 358 (Pa. Super. 1973)
19       (upholding officer’s identification of a drug “by comparing the
20       appearance of the capsule, by color and the manufacturer’s markings,
         with information on dangerous drugs contained in a manual furnished
21       by the State Police”).
22
                 ¶ 26 Here, a detective who is a supervisor with the Mohave
23
         Area General Narcotics Enforcement Team drug task force identified
24       the two pills as clonazepam through use of a website specifically
         designed to help law enforcement “identify pills and get other
25
         information about drugs.” The detective testified he regularly used the
26       website and always found it to be accurate in identifying pills. The
         detective also testified he confirmed the identity of the pills with a
27
         pharmacist at Walgreens. This evidence was more than a “mere
28       scintilla,” see State v. Mathers, 165 Ariz. 64, 67, 796 P.2d 866, 869

                                           43
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 44 of 77



 1         (1990), and, viewed in the light most favorable to sustaining the
 2         verdict, was sufficient to permit the jury to find beyond a reasonable
           doubt that the pills at issue were clonazepam.
 3
 4 (Exhibit HH: Memorandum Decision, 1 CA-CR 14-0242, at 7-9, ¶¶ 23-26.) This
 5 decision was neither contrary to, nor an unreasonable application of, clearly
 6 established federal law.
 7        The Arizona Court of Appeals correctly identified the principles controlling
 8 insufficiency-of-the-evidence claims. Indeed, the Ninth Circuit Court of Appeals
 9 similarly stated, “In considering the sufficiency of the evidence, we ask, ‘after
10 viewing the evidence in the light most favorable to the prosecution, any rational
11 trier of fact could have found the essential elements of the crime beyond a
12 reasonable doubt.’” Hayes v. Woodford, 301 F.3d 1054, 1084 (9th Cir. 2002)
13 (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). “The relevant inquiry is
14 not whether the evidence excludes every hypothesis of guilt, but whether the jury
15 could reasonably arrive at its verdict.” United States v. Mares, 940 F.2d 455, 458
16 (9th Cir. 1991). In reviewing the sufficiency of the evidence, the reviewing court
17 defers to the jury’s assessments of witness credibility and assumes that the jury
18 resolved all contradictions in the testimony in favor of the prosecution. See United
19 States v. Johnson, 229 F.3d 891, 894 (9th Cir. 2000); United States v. Roberts, 185
20 F.3d 1125, 1140 (10th Cir. 1999); United States v. Arena, 180 F.3d 380, 391 (2d
21 Cir. 1999); United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998); United
22 States v. Brady, 579 F.2d 1121, 1127 (9th Cir. 1978); United States v. Ramos, 558
23 F.2d 545, 546 (9th Cir. 1977). As the Ninth Circuit also stated:
24               Of course, it is the fact-finder’s province to determine witness
           credibility, resolve evidentiary conflicts, and draw reasonable
25
           inferences from proven facts. Thus, if the record of historical facts
26         supports conflicting inferences, we assume “that the trier of fact
           resolved any such conflicts in favor of the prosecution,” and we “must
27
           defer to that resolution.” Jackson v. Va., 443 U.S. at 326.
28

                                             44
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 45 of 77



 1         “Circumstantial evidence and inferences drawn from it may be
 2         sufficient to sustain a conviction.”
 3 United States v. Jackson, 72 F.3d 1370, 1381 (9th Cir. 1995). See also Hayes, 301
 4 F.3d at 1084 (same); DeLisle v. Rivers, 161 F.3d 370, 389 (6th Cir. 1998)
 5 (upholding first-degree murder conviction based entirely on circumstantial
 6 evidence of premeditation and intent to kill).
 7       The Supreme Court has repeatedly observed, “Because AEDPA authorizes
 8 federal courts to grant relief only when state courts act unreasonably, it follows that
 9 ‘the more general the rule’ at issue—and thus the greater the potential for reasoned
10 disagreement among fair-minded judges—the more leeway [state] courts have in
11 reaching outcomes in case-by-case determinations.” Renico, 559 U.S. at 776
12 (quoting Yarborough, 541 U.S. at 664). Accord Richter, 562 U.S. at 101 (same);
13 Mirzayance, 556 U.S. at 123 (same). As one court recently recognized, federal
14 habeas courts not only must apply this principle to insufficient-evidence claims,
15 but must also conduct their review with two layers of deference—the first to the
16 jury that assessed the trial witnesses and evidence, and the latter to the appellate
17 court that found such evidence sufficient to support the jury’s verdict:
18               Two layers of deference apply to habeas claims challenging
19         evidentiary sufficiency. Brown v. Konteh, 567 F.3d 191, 204–05 (6th
           Cir. 2009). “First ... we must determine whether, viewing the trial
20         testimony and exhibits in the light most favorable to the prosecution,
21         any rational trier of fact could have found the essential elements of
           the crime beyond a reasonable doubt.” Id. at 205 (citing Jackson v.
22
           Virginia, 443 U.S. 307, 319 [ ] (1979)). “Second, even were we to
23         conclude that a rational trier of fact could not have found a petitioner
           guilty beyond a reasonable doubt, on habeas review, we must still
24
           defer to the state appellate court’s sufficiency determination as long as
25         it is not unreasonable.” Id. (citing 28 U.S.C. § 2254).
26
     McGuire v. Ohio, 619 F.3d 623, 631 (6th Cir. 2010). Accord McDaniel v. Brown,
27
     558 U.S. 120, 132 (2010) (“Furthermore, the Court of Appeals’ discussion of the
28

                                              45
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 46 of 77



 1 non-DNA evidence departed from the deferential review that Jackson and
 2 § 2254(d)(1) demand.”); White v. Steele, 602 F.3d 707, 710 (6th Cir. 2009)
 3 (quoting Brown, 567 F.3d at 205); Foxworth v. St. Amand, 570 F.3d 414, 429 (1st
 4 Cir. 2009) (“The generalized nature of the Jackson standard reinforces our
 5 conclusion that it was not unreasonable for the Appeals Court to hold that
 6 Hobson’s testimony, together with the other evidence of record, was sufficient to
 7 undergird the conviction.”); Dorsey v. Banks, 749 F.Supp.2d 715, 736–37 (S.D.
 8 Ohio 2010) (recognizing the double-layer of deference owed to the jury’s verdict
 9 and the state appellate court’s ruling).
10       On federal habeas review, a state-court finding that a conviction was
11 reasonably supported by the evidence adduced at trial is entitled to the presumption
12 of correctness set forth in 28 U.S.C. § 2254(e)(1). See Wiggins v. Corcoran, 288
13 F.3d 629, 638 (4th Cir. 2002); May v. Iowa, 251 F.3d 713, 716–17 (8th Cir. 2001);
14 Hurtado v. Tucker, 245 F.3d 7, 10 (1st Cir. 2001). That presumption applies here
15 because the Arizona Court of Appeals explicitly found Corporal Holdway’s
16 testimony sufficient to establish the identity of the two yellow pills as clonazepam.
17 Moreover, “it is black letter law that testimony of a single eyewitness suffices for
18 conviction even if 20 bishops testify that the eyewitness is a liar.” Hayes v.
19 Battaglia, 403 F.3d 935, 938 (7th Cir. 2005). Accord United States v. Saulter, 60
20 F.3d 270, 275 (7th Cir. 1995) (“We will not reevaluate the credibility of testimony
21 even if it is ‘totally uncorroborated and comes from an admitted liar, convicted
22
     felon, large scale drug dealing, paid government informant.’”) (quoting United
23
     States v. Wilson, 31 F.3d 510, 513 (7th Cir.1994)); United States v. Kirkie, 261 F.3d
24
     761, 768 (8th Cir. 2001) (“Even if the jury relied only on the testimony of the
25
     victim herself, there would be sufficient evidence to support the convictions.”);
26
     People of the Territory of Guam v. McGravey, 14 F.3d 1344, 1346–47 (9th Cir.
27
28

                                              46
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 47 of 77



 1 1994) (upholding conviction for child molestation based entirely on the
 2 uncorroborated testimony of the victim).
 3        The foregoing arguments amply demonstrate that Petitioner is not entitled to
 4 habeas relief on Ground 3.
 5
          D. None of Ground 4’s IATC claims warrant relief.
 6
          This subsection of Respondents’ answer shall demonstrate that the Arizona
 7
   judiciary neither contravened nor unreasonably applied clearly established federal
 8
   law, as defined by the holdings of the Supreme Court, when it found that Petitioner
 9
   had established neither deficient performance nor prejudice with respect to the
10
   following four properly exhausted claims alleging the ineffectiveness of her trial
11
   lawyer, Brad Rideout:
12
13             Ground 4A: “Petitioner was prejudiced by trial counsel’s
          failure to move to sever Counts 6 and 7.” (Docket No.3-1: Habeas
14        Petition, at 10.)
15
               Ground 4B: “Trial counsel failed to object to highly prejudicial
16        [other-act] testimony and failed to request a [Rule] 404(b) [limiting]
17        instruction.” (Id.)
18             Ground 4C: “Trial counsel failed to move to waive Petitioner’s
19        appearance at trial and further failed to request a jury instruction
          stating the same.” (Id.)
20
21            Ground 4D: “Trial counsel was ineffective in failing to
          challenge the denial of the motion for new counsel through a special
22        action.” (Id.)
23        1. Pertinent law.
24        The controlling Supreme Court precedent on claims of ineffective assistance
25 of trial counsel (“IATC”) is Strickland v. Washington, 466 U.S. 668 (1984). See
26 Visciotti, 537 U.S. at 24; Cone, 535 U.S. at 698; Williams, 529 U.S. at 411;
27 Weighall v. Middle, 215 F.3d 1058, 1062 (9th Cir. 2000); Dows v. Wood, 211 F.3d
28

                                            47
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 48 of 77



 1 480, 484 (9th Cir. 2000). To prevail upon an IAC claim, a convicted state prisoner
 2 must satisfy two separate requirements: (1) he must show that counsel’s
 3 performance fell below objective standards of reasonableness and “outside the
 4 wide range of professionally competent assistance”; and (2) he must establish that
 5 counsel’s performance prejudiced the prisoner by creating “a reasonable
 6 probability that absent the errors the fact finder would have had a reasonable doubt
 7 respecting guilt.” Strickland, 466 U.S. at 687–94. Accord Williams, 529 U.S. at
 8 390; Kimmelman v. Morrison, 477 U.S. 365, 375 (1986).
 9         As noted above, federal habeas courts must accord their state counterparts
10 substantial deference when the alleged constitutional violation concerns
11 application of a broad principle or a fact-specific standard. See Richter, 562 U.S. at
12 101 (“Evaluating whether a rule application was unreasonable requires considering
13 the rule’s specificity. The more general the rule, the more leeway courts have in
14 reaching outcomes in case-by-case determinations.”) (quoting Yarborough, 541
15 U.S. at 664). Accord Renico v. Lett, 559 U.S. 766, 776 (2010). The Supreme Court
16 has been particularly forceful in applying this principle to the context of
17 ineffectiveness claims. See Premo, 562 U.S. at 122-23; Richter, 562 U.S. at 105;
18 Mirzayance, 556 U.S. at 122-23; Yarborough, 541 U.S. at 664. “Surmounting
19 Strickland’s high bar is never an easy task.” Richter, 562 U.S. at 105 (quoting
20 Padilla v. Kentucky, 559 U.S. 356, 371 (2010)).
21         Regarding the performance prong of the Strickland standard, the reviewing
22 court engages a strong presumption that counsel rendered adequate assistance and
23 exercised reasonable professional judgment in making decisions. Strickland, 466
24 U.S. at 690. And, “[a] fair assessment of attorney performance requires that every
25 effort be made to eliminate the distorting effects of hindsight, to reconstruct the
26 circumstances of counsel’s challenged conduct, and to evaluate the conduct from
27 counsel’s perspective at the time.” Bonin v. Calderon, 59 F.3d 815, 833 (9th Cir.
28

                                             48
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 49 of 77



 1 1995) (quoting Strickland, 466 U.S. at 689). Accord Cone, 535 U.S. at 698;
 2 Lockhart v. Fretwell, 506 U.S. 364, 371 (1993). Thus, deficient performance is not
 3 established by the failure of trial counsel’s chosen strategy or the hindsight
 4 determination that better alternative tactics were available. See United States v.
 5 Layton, 855 F.2d 1388, 1420 (9th Cir. 1989).
 6         Review of counsel’s performance under Strickland is “extremely limited”:
 7               The test has nothing to do with what the best lawyers would
           have done. Nor is the test even what most good lawyers would have
 8
           done. We ask only whether some reasonable lawyer at the trial could
 9         have acted, in the circumstances, as defense counsel acted at trial.
10 Coleman v. Calderon, 150 F.3d 1105, 1113 (9th Cir. 1998), judgment rev’d on other
11 grounds, 525 U.S. 141 (1998). Accord Burger v. Kemp, 483 U.S. 776, 794 (1987)
12 (“In considering claims of ineffective assistance of counsel, we address not what is
13 prudent or [even] appropriate, but only what is constitutionally compelled.”);
14 Morrison, 477 U.S. at 382 (noting that only those habeas petitioners whose
15 attorney’s “gross incompetence” has denied them a fair trial are entitled to relief);
16 Siripongs v. Calderon, 133 F.3d 732, 736 (9th Cir. 1998) (“In sum, the relevant
17 inquiry under Strickland is not what defense counsel could have pursued, but
18 whether the choices made by counsel were reasonable.”).
19         If the prisoner is able to satisfy the performance prong, he must also
20 establish prejudice. See Strickland, 466 U.S. at 691–92; United States v. Palomba,
21 31 F.3d 1456, 1461 (9th Cir. 1994). To establish prejudice, a prisoner must
22 demonstrate a “reasonable probability that, but for counsel’s unprofessional errors,
23 the result of the proceedings would have been different.” Strickland, 466 U.S. at
24 694. A “reasonable probability” is “a probability sufficient to undermine
25 confidence in the outcome.” Id. “When there is overwhelming evidence of guilt
26 presented, it may be impossible to demonstrate prejudice.” Christenson v. Ault, 598
27 F.3d 990, 997 (8th Cir. 2010). “This is because a verdict or conclusion with ample
28 record support is less likely to have been affected by the errors of counsel than ‘a

                                             49
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 50 of 77



 1 verdict or conclusion only weakly supported by the record.’” Waiters v. Lee, 857
 2 F.3d 466, 480 (2d Cir, 2017) (quoting Strickland, 466 U.S. at 696). Accord Norris
 3 v. Davis, 826 F.3d 821, 835 (5th Cir. 2016); Alberni v. McDaniel, 458 F.3d 860,
 4 877 (9th Cir. 2006); Atwood v. Crosby, 451 F.3d 799, 810-11 (11th Cir, 2006).
 5         Reviewing courts must give “substantial weight” to the view of the trial
 6 judge rejecting an ineffectiveness claim. See Dows, 211 F.3d at 487. Indeed, the
 7 state court’s rejection of an ineffectiveness claim is owed a double-layer of
 8 deference on habeas review:
 9              We have noted that when addressing a claim of ineffective
         assistance of counsel under the AEDPA’s deferential standard of
10       review, “only a clear error in applying Strickland‘s standard would
11       support a writ of habeas corpus.” ... This principle applies because
         “Strickland builds in an element of deference to counsel’s choices in
12       conducting the litigation [and] § 2254(d)(1) adds a layer of respect for
13       a state court’s application of the legal standard.”

14 Ouska v. Cahill-Masching, 246 F.3d 1036, 1053 (7th Cir. 2001) (citations omitted).
15 See also Woods, 135 S.Ct. at 1376 (“This is especially true for claims of ineffective
16 assistance of counsel, where AEDPA review must be ‘doubly deferential’ in order
17 to afford ‘both the state court and the defense attorney the benefit of the doubt.’”)
18 (quoting Pinholster, 563 U.S. at 190). Premo v. Moore, 562 U.S. 115, 122 (2011)
19 (“The standards created by Strickland and § 2254(d) are both highly deferential …
20 and when the two apply in tandem, review is doubly so.”) (quoting Richter, 131
21 S.Ct. at 788) (quoting Mirzayance, 556 U.S. at 123); Yarborough, 540 U.S. at 5–6
22 (“Judicial review of a defense attorney’s summation is therefore highly
23 deferential—and doubly deferential when it is conducted through the lens of
24 federal habeas.”); Cheney v. Washington, 614 F.3d 987, 994-95 (9th Cir. 2010)
25 (“When a habeas petitioner asks a federal court to review a state court’s application
26 of the Strickland standard under § 2254(d)(1), we must give state courts ‘even
27 more latitude [than is typical under AEDPA] to reasonably determine that a
28 defendant has not satisfied’ the Strickland standard.”) (quoting Mirzayance, 556

                                             50
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 51 of 77



 1 U.S. at 123); Edwards v. LaMarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (“Because
 2 this case involves a claim of ineffective assistance of counsel, there is an additional
 3 layer of deference to the choices of trial counsel.”).
 4         Even if this Court would reach a different conclusion than the Arizona
 5 judiciary on the question of whether trial counsel rendered ineffective assistance,
 6 such disagreement would be alone insufficient to justify granting habeas relief. See
 7 Pinholster, 563 U.S. at 202-03 (“Even if the Court of Appeals might have reached
 8 a different conclusion as an initial matter, it was not an unreasonable application of
 9 our precedent for the California Supreme Court to conclude that Pinholster did not
10 establish prejudice.”); Visciotti, 537 U.S. at 26–27 (same holding). As the Supreme
11 Court recently declared in unmistakably clear terms:
12               AEDPA demands more. Under § 2254(d), a habeas court must
           determine what arguments or theories supported or, as here, could
13
           have supported, the state court’s decision; and then it must ask
14         whether it is possible fair-minded jurists could disagree that those
           arguments or theories are inconsistent with the holding in a prior
15
           decision of this Court. The opinion of the Court of Appeals all but
16         ignored “the only question that matters under § 2254(d)(1).” Lockyer
           v. Andrade, 538 U.S. 63, 71 [ ] (2003).
17
18                 The Court of Appeals appears to have treated the
19         unreasonableness question as a test of its confidence in the result it
           would reach under de novo review: Because the Court of Appeals had
20         little doubt that Richter’s Strickland claim had merit, the Court of
21         Appeals concluded the state court must have been unreasonable in
           rejecting it. This analysis overlooks arguments that would otherwise
22         justify the state court’s result and ignores further limitations of
23         § 2254(d), including its requirement that the state court’s decision be
           evaluated according to the precedents of this Court. See Renico v. Lett,
24         559 U.S. ––, ––, 130 S.Ct. 1855, 1866 [ ] (2010). It bears repeating
25         that even a strong case for relief does not mean the state court’s
           contrary conclusion was unreasonable. See Lockyer, supra, at 75 [ ].
26
27                If this standard is difficult to meet, that is because it was meant
           to be. As amended by AEDPA, § 2254(d) stops short of imposing a
28

                                              51
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 52 of 77



 1         complete bar on federal court relitigation of claims already rejected in
 2         state proceedings. Cf. Felker v. Turpin, 518 U.S. 651, 664 [ ] (1996)
           (discussing AEDPA’s “modified res judicata rule” under § 2244). It
 3         preserves authority to issue the writ in cases where there is no
 4         possibility fair-minded jurists could disagree that the state court’s
           decision conflicts with this Court’s precedents. It goes no farther.
 5         Section 2254(d) reflects the view that habeas corpus is a “guard
 6         against extreme malfunctions in the state criminal justice systems,”
           not a substitute for ordinary error correction through appeal. Jackson
 7         v. Virginia, 443 U.S. 307, 332 n.5 [ ] (1979) (Stevens, J., concurring in
 8         judgment). As a condition for obtaining habeas corpus from a federal
           court, a state prisoner must show that the state court’s ruling on the
 9         claim being presented in federal court was so lacking in justification
10         that there was an error well understood and comprehended in existing
           law beyond any possibility for fair-minded disagreement.
11
     Richter, 562 U.S. at 102-03 (emphasis added).
12
           2. Ground 4A does not warrant relief.
13
           The Arizona judiciary neither contravened nor unreasonably applied
14
     Strickland when it rejected Petitioner’s contention that trial counsel rendered
15
     ineffective assistance by not moving to sever Counts 1 and 5 (charges predicated
16
     upon the drugs seized from Petitioner’s residence and person pursuant to a search
17
     warrant executed on October 25, 2011) from Counts 6 and 7 (two additional drug-
18
     related offenses committed during a buy-bust operation on October 28, 2011).
19
     Significantly, Counts 1, 2, and 6 charged Petitioner with possession of dangerous
20
     drugs (methamphetamine) for sale (Exhibit B: Indictment), and Petitioner told the
21
     police following her first arrest that the ounce of methamphetamine she had
22
     secreted inside her vagina was intended not for sale, but rather her own personal
23
     use (Exhibit P: R.T. 9/25/12, at 180, 200-01).
24
           Judge Conn denied PCR relief on Ground 4A, based upon the following
25
     reasoning:
26
27              As to the first alleged deficiency, the Defendant was charged in
           Counts 1-5 with drug offenses alleged to have occurred on October
28

                                              52
     Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 53 of 77



 1       25, 2011. The most serious of the charges involved an ounce of
 2       methamphetamine found in the Defendant’s underwear and just under
         an ounce of methamphetamine found in the pocket of a woman’s
 3       jacket found in the Defendant’s apartment. The Defendant was
 4       charged in Counts 6 and 7 with drug offenses alleged to have occurred
         on October 28, 2011. The most serious of those charges involved just
 5       under ¾ of an ounce of methamphetamine found scattered by the
 6       Defendant in a vehicle in which she was a passenger. Based upon the
         above 3 quantities of drugs the Defendant was charged with 3 separate
 7       counts of Possession of Dangerous Drugs for Sale. An element of each
 8       offense was the possession for the purpose of sale, so the State had to
         prove beyond a reasonable doubt that the Defendant possessed the
 9       drugs with the intent to sell them. The State was actually unable to
10       prove this element as to Count 2, for which the Defendant was found
         guilty of the less serious offense of Possession of Dangerous Drugs.
11
12              No motion to sever any of the charges was ever filed. No
         motion was ever filed asking the Court to rule whether evidence of
13       conduct on one of the dates would have been admissible at the trial
14       regarding conduct on the other date if the charges were severed or had
         not been joined in the first place. Ruling on such requests 5 years ago
15       would seem to have been the preferable way to proceed, although
16       maybe the Court has a better understanding of the relevant facts
         having sat through the trial and heard all the evidence. It may be that
17       trial counsel never filed either of the above motions because it was
18       obvious to him that they would have been denied.
19              Rule 404(b) provides that evidence of other crimes, wrongs or
20       acts is not admissible to prove the character of a person in order to
         show action in conformity therewith. However, such evidence may be
21       admissible for other purposes, including proof of motive, intent,
22       preparation, plan and knowledge. The Court is certain that, if it had
         been asked to rule on the cross-admissibility of evidence committed
23
         on occasions 3 days apart when the Defendant’s intent to sell drugs
24       that the State would have to prove, it would have ruled that such
         testimony of each incident would have been admissible as to the other
25
         incident.
26
                Rule 13.3(a) [of Arizona Rules of Criminal Procedure] provides
27
         that offenses can be joined in an indictment if they are of the same or
28       similar character, if they are based upon the same conduct or are

                                           53
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 54 of 77



 1        otherwise connected together in their commission, or if they are
 2        alleged to have been part of a common scheme or plan. The Defendant
          asserts that joinder in this case could have been proper only in the first
 3        of the above 3 scenarios, which is set forth in Rule 13.3(a)(1). This
 4        has procedural significance because of the rule dealing with
          severance. The Court believes that these charges were also properly
 5        joined under the second and third scenarios as set forth in Rule
 6        13.3(a)(2 and 3). Even assuming for the sake of argument that the
          charges were joined only pursuant to Rule 13.3(a)(1), Rule 13.4(b)
 7        provides that a defendant shall be entitled as of right to sever offenses
 8        joined only by virtue of Rule 13.3(a)(1), unless evidence of the other
          offense or offenses would be admissible under applicable Rules of
 9        Evidence if the offenses were tried separately. Since the Court had
10        indicated that evidence of each offense would be admissible at the
          trial of the other offense, Rule 13.4(b) would not have required
11        severance.
12
                Rule 13.4(a) provides that severance of offenses should be
13        granted if necessary to promote a fair determination of the guilt or
14        innocence of the defendant of any offense. On the first day the
          defendant had an ounce of Methamphetamine hidden in her
15        underwear. Three days later she was observed at the scene of a
16        planned “buy/bust” tearing open baggies of Methamphetamine and
          attempting to scatter their contents, which were found to be about ¾
17        of an ounce. The Court is certain that trying this case twice, once for
18        each of the two dates, would not have made for a more fair
          determination of guilt in either case.
19
20               A motion to sever would not have been granted for all the
          above reasons. Failure to file a motion to sever was not ineffective
21        assistance on the part of trial counsel.
22
23 (Exhibit MM: Minute Entry on PCR Petition, at 2-4.)
24       Judge Conn’s ruling is the pertinent decision for Section 2254(d) purposes

25 because the Arizona Court of Appeals’ memorandum decision granting review, but
26 denying relief, effectively endorsed the aforementioned ruling by stating as
27 follows:
28

                                             54
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 55 of 77



 1
 2                ¶ 1 Petitioner Nora Yesenia Sandoval seeks review of the
           superior court's order denying her petition for post-conviction relief,
 3         filed pursuant to Arizona Rule of Criminal Procedure 32.1. This is
 4         petitioner's first successive petition.
 5                ¶ 2 Absent an abuse of discretion or error of law, this court will
 6         not disturb a superior court's ruling on a petition for post-conviction
           relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is the
 7         petitioner's burden to show that the superior court abused its discretion
 8         by denying the petition for post-conviction relief. See State v. Poblete,
           227 Ariz. 537, ¶ 1 (App. 2011) (petitioner has burden of establishing
 9         abuse of discretion on review).
10
                  ¶ 3 We have reviewed the record in this matter, the superior
11         court's order denying the petition for post-conviction relief, and the
12         petition for review. We find the petitioner has not established an abuse
           of discretion.
13
14               ¶ 4 We grant review but deny relief.
15 (Exhibit OO: Memorandum Decision, 1 CA-CR 16-0763 PRPC, at 2.) See Ylst v.
16 Nunnemaker, 501 U.S. 797, 803 (1991) (“Where there has been one reasoned state
17 judgment rejecting a federal claim, later unexplained orders upholding that
18 judgment or rejecting the same claim rest upon the same ground.”); Stanley, 598
19 F.3d at 618 n.3 (“On habeas review we examine the last reasoned decision from the
20 state courts.”) (citing Mejia, 534 F.3d at 1042).
21        Relief on Ground 4A is foreclosed by the Arizona judiciary’s determination
22 that any motion to sever counts would have been denied, pursuant to Arizona Rules
23
     of Criminal Procedure 13.3(a), 13.4(a), and 13.4(b), because evidence of
24
     Petitioner’s crimes on each date would have been cross-admissible to prove her
25
     intent to sell methamphetamine at separate trials, pursuant to Rule 404(b). This
26
     state-law determination is fatal to Ground 4A because: (1) this Court may not
27
     second-guess the Arizona judiciary’s application of these state evidentiary and
28

                                              55
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 56 of 77



 1 procedural rules;15 (2) federal courts sitting on federal habeas review have
 2 therefore repeatedly declined to second-guess the state judiciary’s rulings on
 3 severance motions; 16 (3) “[a] lawyer cannot be deficient for failing to raise a
 4 ________________________
 5         15
               Accord Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (collecting cases
 6   recognizing that “a state court’s interpretation of state law, including one
 7   announced on direct appeal of the challenged conviction, binds a federal court
     sitting in habeas corpus”); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is
 8   not the province of a federal habeas court to re-examine state court determinations
 9   of state law questions.”); Briceno v. Scribner, 555 F.3d 1069, 1077 (9th Cir. 2009)
     (“Federal habeas courts do not review questions of state evidentiary law.”);
10   Windham v. Merckle, 163 F.3d 1092, 1103 (9th Cir. 1998) (“We have no authority
11   to review alleged violations of a state’s evidentiary rules in a federal habeas
     proceeding.”); Langford v. Day, 110 F.3d 1380, 1388-89 (9th Cir. 1996) (“[A]lleged
12   errors in the application of state law are not cognizable in federal habeas
13   corpus.”);Walters v. McCormick, 122 F.3d 1172, 1175 (9th Cir. 1997) (“Admission
     of the testimony of the child victim, K.C., is an evidentiary issue that the Montana
14   trial court addressed under Montana law. We do not review the admission for
15   error.”); Jammal v. Van de Kamp, 926 F.2d 918, 919 (9th Cir. 1991) (“We are not a
     state supreme court of errors; we do not review questions of state evidence law.”);
16   Oxborrow v. Eikenberry, 877 F.2d 1395, 1400 (9th Cir. 1989) (violation of Wash.
17   Super. Ct. Crim. R. 7.1(c) requiring 3-days’ notice for witnesses testifying at
     sentencing hearing was not grounds for habeas relief).
18
           16
19            See Webber v. Scott, 390 F.3d 1169, 1177 n.5 (10th Cir. 2004) (“To the
     extent that Webber is arguing that the joinder is improper under state law, such a
20   claim is not a basis for federal habeas relief.”) (citing Fox v. Ward, 200 F.3d 1286,
21   1292 (10th Cir. 2002)); Hutchison v. Bell, 303 F.3d 720, 731 (6th Cir. 2002)
     (“Hutchison’s severance claim does not warrant habeas relief. Severance is
22   governed by Tennessee state law.”); Park v. California, 202 F.3d 1146, 1149 (9th
23   Cir. 2000) (petitioner’s argument that under California law, counts were improperly
     consolidated “because evidence relevant to one set of counts would not have been
24   admissible at a separate trial on the other set of counts” was not a cognizable
25   federal habeas claim); Grant v. Hoke, 921 F.2d 28, 29 (2d Cir. 1990) (“We concur
     in the district court’s view that the state trial court probably ruled incorrectly in
26   denying severance on the basis that a prior denial constituted the law of the case.
27   The Appellate Division affirmed, however, and federal habeas corpus does not
     provide relief from such rulings.”).
28

                                              56
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 57 of 77



 1 meritless claim.” Denson v. United States, 804 F.3d 1339, 1342 (11th Cir. 2015);17
 2 (4) “[o]mitting meritless arguments is neither professionally unreasonable nor
 3 prejudicial.” Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2013).18
 4       Moreover, Petitioner cannot demonstrate resulting prejudice because: (1) the
 5 State presented overwhelming evidence of Petitioner’s guilt, as these drugs were
 6 all found on her person, at her residence, or in her immediate presence; and (2) the
 7 jury implicitly acquitted Petitioner on Count 2 by convicting her of the lesser-
 8
 9 ________________________
10         17
               Accord Jones v. Brown, 756 F.3d 1000, 1008-09 (7th Cir. 2014) (“If
11   evidence admitted without objection is, in fact, admissible, then ‘failing to object
     to [that] evidence cannot be a professionally “unreasonable” action.’ … The same
12
     rationale applies to counsel’s failure to move to suppress; if the evidence would not
13   have been suppressed, then the failure to move for suppression of that evidence is
     not professionally unreasonable.”); Juan H. v. Allen, 408 F.3d 1262, 1273-74 (9th
14
     Cir. 2005) (“Any objection to the admission of the videotape on the basis of
15   coercion would properly have been overruled. The California Court of Appeal was
     not objectively unreasonable in holding that the performance of counsel did not fall
16
     below an ‘objective standard of reasonableness’ on account of not raising this
17   meritless objection.”).
18         18
               Accord Amador v. Quarterman, 458 F.3d 397, 411-12 (5th Cir. 2006)
19   (finding no prejudice from trial counsel’s failure to object to admission of habeas
     petitioner’s statements because Texas courts in his case found the statements
20   admissible under state law); Callahan v. Campbell, 427 F.3d 897, 931-32 (11th Cir.
21   2005) (Florida Supreme Court’s rejection of habeas petitioner’s state-law
     challenges to the admission of his statements demonstrated that counsel’s failure to
22   object to their admission neither constituted deficient performance nor resulted in
23   prejudice); Knight v. Spencer, 427 F.3d 6, 16 (1st Cir. 2006) (“Knight’s counsel
     could not have rendered ineffective assistance in failing to object to alleged errors
24   of state evidentiary law that were either non-prejudicial or nonexistent.”); Hough v.
25   Anderson, 272 F.3d 878, 898-99 (7th Cir. 2001) (“If evidence admitted without
     objection was admissible, then the complained-of action fails both prongs of the
26   Strickland test: failing to object to admissible evidence cannot be a professionally
27   ‘unreasonable’ action, nor can it prejudice the defendant against whom the
     evidence was admitted.”).
28

                                              57
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 58 of 77



 1 included offense of possession of dangerous drugs. 19
 2
                  3. Ground 4B does not warrant relief.
 3
          This IATC claim alleges that trial counsel should have objected to “improper
 4
   Rule 404(b) evidence,” which the State purportedly introduced through Corporal
 5
   Holdway’s testimony that “he had numerous contacts with Petitioner over his 11-
 6
   year career—he interviewed her and spoke with her many times.” (Exhibit LL:
 7
   PCR Petition, at 11.) To her credit, Petitioner candidly acknowledged in state court
 8
   that the prosecutor’s ostensible reason for eliciting this testimony was to explain
 9
   why Holdway could recognize her voice over the informant’s telephone during the
10
   buy/bust operation on October 28, 2011. (Id.; Exhibit R: R.T. 9/26/12, at 8-9.)
11
   Because the Arizona Court of Appeals essentially adopted the trial court’s ruling
12
   (Exhibit OO: Memorandum Decision, 1 CA-CR 16-0763 PRPC, at 2), the
13
   following excerpt from Judge Conn’s minute entry order constitutes the pertinent
14
   state-court decision for federal habeas review purposes:
15
16                As to the second alleged deficiency, an officer apparently
          testified at trial that he had had numerous contacts with the Defendant
17
     ________________________
18
           19
19             See United States v. Scott, 732 F.3d 910, 916 (8th Cir. 2013) (“Second,
     joining all charges related to the three bank robberies resulted in no appearance of
20
     prejudice to Scott. … The acquittals on counts three and four speak for themselves:
21   the jury weighed the evidence as to each count separately, finding some reasonable
22   doubt as to Scott’s complicity in the Valley View Bank robbery despite otherwise
     compelling evidence, including Herdler’s eyewitness identification.”); United
23   States v. Cody, 498 F.3d 582, 588 (6th Cir. 2007) (“The jury’s acquittal of Cody on
24   count three of the indictment (aiding and abetting his wife in the commission of the
     Hurdy Gurdy Video robbery), moreover, is proof that the jury was, in fact, able ‘to
25   compartmentalize and distinguish the evidence concerning the different offenses
26   charged.’”) (quoting United States v. Chavis, 296 F.3d 450, 462 (6th Cir. 2002));
     State v. Stuard, 176 Ariz. 589, 600, 863 P.2d 881, 892 (1993) (lack of prejudice
27   demonstrated by acquittal on some charges).
28

                                             58
     Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 59 of 77



 1       during his law enforcement career, including interviewing and
 2       speaking with her many times. This was apparently done to lay a
         foundation for that officer’s ability to identify the Defendant’s voice.
 3       Although counsel assumes that it had to have been clear to the jury
 4       that the officer was suggesting he had had numerous contacts with the
         Defendant in connection with her committing numerous crimes, this
 5       assumption is probably based upon his knowledge of the defendant’s
 6       prior criminal record, something which was not made known to the
         jury. Although [PCR counsel] ridicules the notion that the Defendant
 7       might have been the Defendant’s babysitter, there are many ways that
 8       citizens can interact with police officers other than by committing
         crimes, such as being victims of crimes, witnesses to crimes, cited for
 9       civil traffic offenses, welfare checks, community outreach programs,
10       and probably many others the Court is not even aware of.
11              There was no effort to quantify the words “numerous” or
12       “many” or the circumstances under which these contacts, interviews,
         or conversations had occurred. There appears to have been no
13       argument by the State that these contacts were evidence of prior
14       criminal conduct by the Defendant. Had the Defendant not absconded
         during the trial, or as Rule 32 counsel would put it, waived her right to
15       be present at trial, she might have testified and been impeached with
16       her multiple prior felony convictions. The Court held a Rule 609
         hearing after the presentation of the State’s case on the second day of
17       the trial and ordered that the Defendant could be impeached with 2 of
18       her four prior felonies if she testified. It is unknown whether the jury
         would have found out anyway that at least some of her contacts with
19       law enforcement were attributable to felonies she had committed.
20
                 The testimony of the officer regarding the prior contact was
21       fleeting, was not argued to show bad character, and did not in and of
22       itself suggest prior bad acts. The evidence against the Defendant was
         overwhelming and could not have been based even in part by this
23
         testimony. A curative instruction to the jury would probably have
24       resulted in the jury thinking about the testimony more than they would
         have otherwise. Regardless of whether trial counsel went through the
25
         above thought process and analysis in not objecting to the testimony
26       and not requesting a limiting instruction would not have changed the
         eventual outcome in this case. Failure to object to the testimony or
27
         request a limiting instruction was not ineffective representation on the
28       part of trial counsel.

                                            59
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 60 of 77



 1 (Exhibit MM: Minute Entry on PCR Petition, at 4-5.)
 2         Judge Conn’s rejection of Ground 4B neither contravened nor unreasonably
 3 applied Strickland. The following facts demonstrate that counsel did not render
 4 deficient performance by electing not to object to Corporal Holdway’s testimony
 5 and thereafter request an other-acts limiting instruction:
 6
              • Because police/citizen interactions are not limited to arrests for
 7         criminal offenses, the jury would not necessarily infer that Petitioner
 8         had committed other crimes from Corporal Holdway’s testimony that
           he recognized Petitioner’s voice over the telephone because he had
 9         spoken with her “numerous” or “many” times during his 11-year
10         career. 20

11            • Petitioner’s contention that the jurors must have necessarily
12         assumed that Corporal Holdway’s testimony alluded to having
           previously arrested her is based upon speculation—an improper basis
13         for finding that a constitutional violation occurred.21
14 ________________________
15        20
             See Donnelly v. DeChristoforo, 416 U.S. 637, 647 (1974) (“[A] court
16 should not lightly infer that a prosecutor intends an ambiguous remark to have its
17 most damaging meaning or that a jury, sitting through a lengthy exhortation, will
   draw that meaning from a plethora of less damaging interpretations.”); United
18 States v. Doss, 630 F.3d 1181, 1195 (9th Cir. 2011) (same); Hein v. Sullivan, 601
19 F.3d 897, 916 (9th Cir. 2010) (“Moreover, [the prosecutor’s] statement was
   ambiguous, and we do not presume that the jury ascribed to it its most damaging
20 meaning.”); Watson v. Anglin, 560 F.3d 687, 692 (7th Cir. 2009) (“The mere
21 possibility that an instruction could conceivably be misunderstood does not render
   the instruction, or a conviction based on the instruction, unconstitutional.”); James
22 v. Bowersox, 187 F.3d 866, 869 (8th Cir. 1999) (denying habeas relief based on
23 allegedly inflammatory prosecutorial remark where the appellate court “cannot be
   sure how the jury interpreted the ambiguous arguments of both counsel”);
24
           21
25          See Wood v. Bartholomew, 516 U.S. 1, 8 (1995) (“But where, as in this
   case, a federal appellate court, second-guessing a convict’s own trial counsel,
26 grants habeas relief on the basis of little more than speculation with slight support,
27 the proper delicate balance between the federal courts and the States is upset to a
   degree that requires correction.”); Harris v. Rivera, 454 U.S. 339, 347 n.17 (1981)
28                                                                             (continued ...)

                                                60
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 61 of 77



 1
 2            • Trial counsel might very well have decided to forego objecting
           to this testimony and requesting a curative instruction out of the
 3         legitimate concern that such actions would have the deleterious effect
 4         of drawing the jury’s attention to this otherwise fleeting and
           ambiguous testimony. 22
 5
         ________________________
 6                   ( ... continued)

 7 (“A silent record is not a sufficient basis for concluding that the state judge has
   committed constitutional error; the mere possibility of error is not enough to
 8 warrant habeas corpus relief.”) (quoting Arizona v. Washington, 434 U.S. 497, 518
 9 (1978) (White, J., dissenting)); Bible v. Ryan, 571 F.3d 860, 871 (9th Cir. 2009)
   (collecting cases holding that “speculation is not sufficient to establish prejudice”
10 in the ineffective-assistance context); Scott v. Elo, 302 F.3d 598, 605 (6th Cir.
11 2002) (denying relief where the prisoner “offer[ed] nothing more than gross
   speculation of error in the missing portion of the transcript [in which] [h]e
12 contends the prosecutor might have made some improper comments”); Evalt v.
13 United States, 359 F.2d 534, 544 (9th Cir. 1966) (“It is still the law that we do not
   presume error.”); State v. Youngblood, 173 Ariz. 502, 506, 844 P.2d 1152, 1156
14 (1993) (“Speculation is not the stuff out of which constitutional error is made.”).
15         22
              See Eze v. Senkowski, 321 F.3d 110, 131 (2d Cir. 2003) (“It also is
16 possible, however, that there was a strategic explanation for not objecting. The
17 defense may have decided not to draw attention to this matter during direct
   examination, but instead attack the testimony on cross examination, where Henry
18 acknowledged that there had been no judicial determination of the truth of the
19 allegations in those cases.”); Hardamon v. United States, 319 F.3d 943, 949 (7th
   Cir. 2003) (“We find that defense counsel’s decision to abstain from objecting to
20 this testimony is reasonable. A competent trial strategy frequently is to mitigate
21 damaging evidence by allowing it to come in without drawing additional attention
   to it, such as an objection would.”); Phyle v. Leapley , 64 F.3d 154,158–59 (8th Cir.
22 1995) (recognizing that defense counsel’s failure to object to a government
23 witness’ damaging testimony may constitute a sound tactical decision because
   objections may reinforce a relatively minor negative point to the jury); United
24 States v. Molina, 934 F.2d 1440, 1448 (9th Cir. 1991) (recognizing that counsel’s
25 failure to object may be reasonable because of fear that jury might construe
   objections as “a sign of desperation and hyper-technicality”); United States v.
26 Bosch, 914 F.2d 1239, 1246 (9th Cir. 1990) (upholding as reasonable trial counsel’s
27 failure to object because he might have feared emphasizing damaging testimony);
   United States v. Payne, 741 F.2d 887, 891 (7th Cir. 1984) (“A competent trial
28                                                                             (continued ...)

                                                61
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 62 of 77



 1         Likewise, Judge Conn’s determination that Petitioner suffered no prejudice
 2 is supported by the following facts: (1) the State presented overwhelming evidence
 3 against Petitioner; 23 (2) Corporal Holdway’s reference to his prior encounters with
 4 Petitioner was an isolated incident during Petitioner’s 3-day trial; 24 (3) the jury
 5 implicitly acquitted Petitioner on Count 2 by convicting her of the lesser-included
 6 offense of possession of dangerous drugs; 25 and (4) Arizona courts have routinely
 7       ________________________
                     ( ... continued)
 8
   attorney might well eschew objecting . . . in order to minimize jury attention to the
 9 damaging material.”).
10         23
             See Murray, 746 F.3d at 466; Wood v. Ryan, 693 F.3d 1103, 1119 (9th Cir.
11 2012); Gardner v. Ozmint, 511 F.3d 420, 431 (4th Cir. 2007); United States
   Mejia-Mesa, 153 F.3d 925, 931 (9th Cir. 1998); United States v. Hubbard, 929 F.2d
12
   307, 311 (7th Cir. 1991).
13
          24
             See Brecht v. Abramson, 509 U.S. 619, 639 (1993) (finding prosecutorial
14
   “references to petitioner’s post-Miranda silence” non-prejudicial because
15 comments were “infrequent” and covered “less than two pages of the 900-page
   trial transcript”); United States v. Moore, 651 F.3d 30, 76 (D.C. Cir. 2011)
16
   (prosecution “made no mention” of improper religious references “in opening or
17 closing” and “never urged the jury to credit its witnesses on account of their
   faith”); United States v. Rogers, 556 F.3d 1130, 1141 (10th Cir. 2009) (“Finally, the
18
   comment regarding Officer Lindsey’s cross was singular and isolated.”)United
19 States v. Blankenship, 382 F.3d 1110, 1128 (11th Cir. 2004) (“A solitary comment
   would have to be much more prejudicial to the defendant in some way before we
20
   reverse a conviction on that basis.”); Bates v. Lee, 308 F.3d 411, 423 (4th Cir.
21 2002) (“Finally, the remarks were not pervasive, comprising of only one and one
22 half pages of the prosecutor’s twenty-seven page argument.”); Hall v. Whitley, 935
   F.2d 164, 165-66 (9th Cir. 1991) (“Put in proper context, the comments were
23 isolated moments in a 3-day trial.”).
24         25
             See United States v. Miller, 116 F.3d 641, 682 (2d Cir. 1997) (“An
25 acquittal by the jury on some counts may be evidence that the trial was not
   unfair.”); Thompson v. Borg, 74 F.3d 1571, 1576-77 (9th Cir. 1996) (conviction on
26 lesser-included murder offense demonstrated that “the jury’s immune system
27 withstood the ‘infection’” of prosecutor’s implied personal belief that defendant
   was guilty of first-degree murder); United States v. Carter, 760 F.2d 1568, 1579 n.4
28                                                                           (continued ...)

                                               62
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 63 of 77



 1 held that the absence of a limiting instruction for other-act evidence does not
 2 constitute fundamental error.26
 3                  4. Ground 4C does not warrant relief.
 4         For the reasons that follow, the Arizona judiciary’s rejection of Ground 4C
 5 was neither contrary to, nor an unreasonable application of, clearly established
 6 federal law, as defined by the holdings of the Supreme Court, because: (1)
 7 Petitioner’s lawyer had no duty to ask Judge Conn to instruct the jurors that
 8 Petitioner—who inexplicably failed to appear for the final day of her trial and
 9 remained at large until she was arrested on November 21, 2013, “in California,
10 reportedly when re-entering the United States from Mexico,” pursuant to a bench
11 warrant in the instant case and on murder charges in CR 2013-01174—had
12 “waived” her right to attend her trial; 27 and (2) Petitioner suffered no conceivable
         ________________________
13                   ( ... continued)
14 (11th Cir. 1985) (rationale applied to improperly admitted other-act evidence);
   State v. Werner, 482 N.W.2d 286, 290-91 (S.D. 1992) (“We reiterate that the other
15 acts testimony could hardly be said to paint Werner as a bad person, since the jury
16 saw fit to acquit him on two counts.”).
           26
17            See State v. Nordstrom, 200 Ariz. 229, 247, ¶ 51, 25 P.3d 717, 735 (2001)
     (“A limiting instruction would have been appropriate under Rule 105, which
18
     provides that when evidence is admissible for a limited purpose, the court should
19   so instruct the jury. However, the trial court does not err in failing to give a limiting
     instruction if trial counsel does not properly request an instruction.”) (collecting
20
     cases); State v. Roscoe, 184 Ariz. 484, 491, 910 P.2d 635, 642 (1996) (“Roscoe did
21   not request a limiting instruction, and the trial court’s failure to sua sponte give a
22   limiting instruction is not fundamental error.”); State v. Miles, 211 Ariz. 475, 483,
     ¶ 31, 123 P.3d 669, 677 (App. 2005) (“Although evidence of other acts is not
23   allowed to show that a defendant acted in conformity with them, Rule 404(b), Ariz.
24   R. Evid., a trial court is not required, sua sponte, to give a limiting instruction on
     such evidence.”) (collecting cases).
25
           27
           See Exhibit T: R.T. 9/27/12, at 3; Exhibit U: Minute Entry for Trial Day 3,
26 dated 9/27/12 [R.O.A., Item 48]; Exhibit Y: Bench Warrant and Related
27 Documents [R.O.A., Items 57, 63, 65, 67]; Exhibit AA: Presentence Report, at 3
   [R.O.A., Item 75]; Exhibit BB: R.T. 3/28/14, at 4-20 (Petitioner pled guilty in CR
28                                                                          (continued ...)

                                                63
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 64 of 77



 1 prejudice from these alleged deficiencies.
 2         Petitioner attended the first two days of her 3-day trial. (Exhibit Q: Minute
 3 Entry for Trial Day 1, dated 9/25/12 [R.O.A., Item 43]; Exhibit S: Minute Entry for
 4 Trial Day 2, dated 9/26/12 [R.O.A., Item 47]. After the State rested, Judge Conn
 5 held a hearing on the State’s motion to impeach Petitioner with her prior felony
 6 convictions, pursuant to Arizona Rule of Evidence 609, and ultimately ruled that
 7 the State could use two of her four convictions as impeachment material. (Exhibit
 8 R: R.T. 9/26/12, at 152-163.) Before trial adjourned that day, Petitioner informed
 9 Judge Conn that the defense would present no evidence. (Id. at 165.)
10         Petitioner, however, did not appear for the last day of trial. (Exhibit T: R.T.
11 9/27/12, at 3; Exhibit U: Minute Entry for Trial Day 3, dated 9/27/12 [R.O.A., Item
12 48].) Significantly, the available state record contains nothing to indicate that
13 Petitioner ever contacted Judge Conn or her lawyer to inform them that she had
14 decided not to attend trial. (Id.) If anything, the record suggests that Petitioner had
15 not communicated with her attorney or anyone else involved in her case before the
16 jury received its final instructions and heard closing argument. Indeed,
17 immediately after the jurors reassembled, Judge Conn’s following remarks indicate
18 ignorance of Petitioner’s intentions and the reason underlying her absence:
19
                  This is continuation of CR-2011-01237, State versus Nora
20         Yesenia Sandoval. Show the presence of Mr. Rideout representing the
21         defendant, and Ms. McCoy representing the state. Show the absence
           of the defendant.
22
23               And ladies and gentlemen, the defendant is not here yet. I'm
           going to give her the benefit of the doubt and assume that she's
24         running late, and I'm going to hope that at some point she is going to
25         be here; but I am not willing to just wait indefinitely for that to
         ________________________
26                   ( ... continued)
27 2013-01174 to second-degree murder for a stipulated 22-year prison term, to run
   concurrent with the sentences imposed in the instant case).
28

                                              64
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 65 of 77



 1         happen. If she gets here late, fine, we will have just gone ahead and
 2         started this trial.
 3                If, by chance, she doesn't get here by the time this case is given
 4         to you for your deliberations, you should not draw any inferences
           from the fact that she is not here. If she doesn't get here today, that is
 5         not evidence of any sort against her. That does not change any of the
 6         law that applies in this case. She is still presumed innocent. The state
           still has to prove her guilty beyond a reasonable doubt; and if she
 7         doesn't get here before you retire to deliberate, that fact is not
 8         evidence that you can consider in any way.
 9 (Exhibit T: R.T. 9/27/12, at 3.)
10       Petitioner did not appear in the courtroom before the jurors announced their

11 verdicts. (Id. at 3-74.) Following closing arguments, the State requested a bench
12 warrant. (Id. at 62.) That Petitioner had contacted neither defense counsel nor the
13 court is implicitly demonstrated by Judge Conn’s response, “It is ordered, at least
14 for now, based upon the fact she failed to appear for the remainder of the trial, that
15 a bench warrant will issue for the arrest of the defendant.” (Id. at 62-63.)
16       After the jury’s guilty verdicts, Judge Conn reiterated that he had issued a

17 bench warrant and scheduled a bond forfeiture hearing—actions that further
18 demonstrated that Petitioner had not contacted counsel or the court regarding her
19 absence, but instead had absconded to escape the consequences of guilty verdicts.
20 (Id. at 62-63, Exhibit Y: Bench Warrant and Related Documents [R.O.A., Item
21 57].)
22         On December 31, 2012, Judge Conn ordered the forfeiture of the $25,000

23 bond Petitioner had posted. (Exhibit Y: Bench Warrant and Related Documents
24 [R.O.A., Item 63].) Petitioner remained at large for 14 months and avoided arrest
25 until November 21, 2013, when she tried to reenter the United States from Mexico
26 in California. (Exhibit AA: Presentence Report, at 3 [R.O.A., Item 75].) On
27 December 18, 2013, the trial court held an initial appearance on the bench warrant
28 in this case and an arraignment for conspiracy and first-degree murder charges in

                                              65
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 66 of 77



 1 CR 2013-01174. (Exhibit Y: Bench Warrant and Related Documents [R.O.A.,
 2 Items 65].) The record does not reflect that Petitioner ever denied absconding
 3 during her trial in the instant case to avoid the consequences of guilty verdicts.
 4 Instead, Petitioner, who pled guilty to second-degree murder in CR 2013-01174
 5 moments before Judge Conn sentenced her in this case, elected to make no
 6 statements in allocution. (Exhibit BB: R.T. 3/28/14, at 4-20, 34.)
 7         In her PCR petition, Petitioner claimed that trial counsel rendered ineffective
 8 assistance because he “did not request that her presence be waived [or] request a
 9 jury instruction … that Petitioner can waive her right to appear at trial and that her
10 non-appearance cannot be used against her in any way.” (Exhibit LL: PCR Petition,
11 at 14.) Petitioner submitted an affidavit that, if anything, indicated that she did not
12 appear on the third day of trial because she anticipated guilty verdicts and being
13 taken into custody:
14
                   When I was in trial, my attorney told me that on the 3rd day of
15         trial I was going to be taken into custody. I asked him to ask the judge
16         if he would give me a chance to turn myself in at sentencing. He told
           me that the judge wouldn’t go for it. Because of that court days that
17         [sic] I didn’t show up. I told him that was your fault, He said he
18         couldn’t ask him.

19 (Exhibit LL: PCR Petition, Affidavit, at 2, ¶ 6.)
20       Denying relief on this claim, Judge Conn explicated the reasons he did not

21 find counsel ineffective:
22                As to the third alleged deficiency, the Defendant was present at
23         the first and second days of the jury trial. She was not present at the
           third and last day. The Court cannot tell from the trial minutes whether
24         it had been advised by the end of the second day that the Defendant
25         would or would not testify. Regardless of what the Court would have
           been told, it seems clear that had the Defendant appeared at the third
26         day and wanted to testify, she would have been allowed to do so. The
27         Court has allowed defendants in other cases to change their minds
           overnight or over the lunch hour and testify despite having initially
28

                                              66
     Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 67 of 77



 1       advised the Court that they did not want to testify. The Defendant at
 2       least intimates in her Affidavit that she did not appear for the last day
         of her trial because she did not want to be taken into custody upon
 3       being found guilty, although the Court was able to reach that same
 4       conclusion without relying on her Affidavit.
 5               Rule 19.2 provides that the defendant has the right to be present
 6       at every stage of the trial. Rule 14.3(e) requires that defendants be
         advised at their arraignment that they have the right to be present at all
 7       future proceedings, and that proceedings may be held in their absence,
 8       and they may be charged with an offense and a warrant issued. A.R.S.
         § 13-2507(A) makes it a Class 5 felony for a person, who having been
 9       required by law to appear in connection with any felony, knowingly
10       fails to appear.
11              Rule 9.1, on the other hand, provides that, except as otherwise
12       provided in the Rules, a defendant may waive the right to be present at
         any proceeding by voluntarily absenting himself from it. It may be
13       difficult to reconcile the suggestion in Rule 9.1 that the Defendant can
14       simply choose not to show up for trial with the fact that if he fails to
         do so he can be charged with a Class 5 felony and sent to prison for
15       2.5 years. The cases that discuss Rule 9.1 do not address it so much in
16       terms of a right that the defendant may exercise as they do the right of
         the judge to proceed with hearings in the absence of a defendant who
17       has exercised that right. In State v. Mumford, 136 Ariz. 465 (App.
18       1982), the Court of Appeals held that although a defendant may waive
         the right to be present, the trial court need not accept the waiver.
19
20               This was not a case where the Defendant sought and was
         granted permission to waive her right to be present on the last day of
21       trial. It is rather obviously a case where she absconded because she
22       feared the consequences of a guilty verdict. If the Court had been
         asked to advise the jury that the Defendant had the right to waive her
23
         presence on the last day of trial, the Court would have felt compelled
24       to also advise the jury that it had never been asked and it would not
         have granted that waiver, and that it would be issuing a warrant for her
25
         arrest based on her unauthorized absence from trial.
26
               Although the Court did not advise the jury that the Defendant
27
         had the right to waive her presence at the last day of the trial, it did
28       advise the jury that her absence was not evidence that could be used

                                            67
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 68 of 77



 1         against her, that she was still presumed innocent, and that the State
 2         still had to prove her guilt beyond a reasonable doubt. The Court went
           out of its way to not in any way convey to the jury what it suspected
 3         were the true reasons for her absence.
 4
                  Trial counsel could not himself have waived his client’s right to
 5         be present during trial. He could not have done so without the Court’s
 6         permission. The Court would not have granted that permission. Rule
           32 counsel does not indicate what specific instruction trial counsel
 7         should have requested or what legal authority there would have been
 8         for the Court to give it. Trial counsel did not provide ineffective
           assistance by failing to request an instruction regarding her right to
 9         waive her presence.
10 (Exhibit MM: Minute Entry on PCR Petition, at 5-7.) As noted above, the Arizona
11 Court of Appeals adopted this ruling in its memorandum decision granting review,
12 but denying relief. (Exhibit OO: Memorandum Decision, 1 CA-CR 16-0763 PRPC,
13 at 2.)
14         Petitioner cannot demonstrate deficient performance because: (1) the record
15 does not indicate that Petitioner ever contacted trial counsel to request that he
16 relate her decision to waive her presence on the last day at trial; (2) Petitioner cited
17 no authority to support her argument that the trial court must instruct the jury that
18 an absent defendant has exercised her right not to attend trial; (3) the state-court
19 record overwhelmingly demonstrates that Petitioner had not exercised her right not
20 to absent herself at trial, but rather had absconded to avoid being taken into
21 custody—conduct that subjected her to potential prosecution under A.R.S. § 13-
22 2507(A); (4) even assuming that Petitioner’s absence had been the product of a
23 legitimate desire to waive the right to attend trial, Judge Conn indicated that he
24 would have exercised his discretion to reject that allegedly proffered waiver, as
25 defendants have no absolute right to absent themselves at trial; 28 and (5) “an
26 ________________________
27
           28
                See State v. Mumford, 136 Ariz. 465, 467, 666 P.2d 1074, 1076 (App.
28                                                                              (continued ...)

                                              68
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 69 of 77



 1 attorney will not be held to have performed deficiently for failing to perform a
 2 futile act, one that would not have gotten his client any relief,” Pickney v.
 3 Secretary, DOC, 876 F.3d 1290, 1296 (11th Cir. 2017).29
 4       ________________________
                     ( ... continued)
 5 1983) (“A defendant must obtain the permission of the Trial Judge to be absent
   from a trial. … The orderly administration of a trial requires this. The Trial Judge
 6 must have the power at all times to keep the prisoner within the sight of the court,
 7 the jury, the counsel, and the witnesses. … Therefore, the refusal of the court to
   grant the motion of the defendant to remain outside the courtroom was not an
 8
   abuse of discretion or a denial of a statutory or constitutional privilege.”) (quoting
 9 People v. Winship, 130 N.E.2d 634, 635 (N.Y. 1955)). Accord United States v.
   Lumitap, 111 F.3d 81, 84 (9th Cir. 1997) (collecting cases rejecting the argument
10
   that the defendant has a right to affirmatively waive his presence at trial to avoid
11 being identified); United States v. Moore, 466 .2d 547, 548 (3d Cir. 1972) (“While
   Rule 43 does permit the court to continue the trial when the defendant absents
12
   himself, it does not, concomitantly, vest a right of absence in a defendant.”); Whitt
13 v. State, 733 So.2d 463, 474 (Ala. Crim. App. 1998) (“Although it has sometimes
   been argued that a defendant should have a right to be absent from his trial if he so
14
   chooses, the law generally is to the contrary. The ability to waive a constitutional
15 right does not ordinarily carry with it the right to insist upon the opposite of that
   right and thus it does not follow from the fact that the right of presence can be
16
   waived or forfeited that a defendant can insist upon a right not to attend his trial.”);
17 Ziebell v. State, 788 N.E.2d 902, 911 (Ind. 2003) (“[W]hile a defendant has a right
   to be present at all stages of his trial, a defendant does not have a corollary right to
18
   be absent where he is otherwise available and his presence is required for a
19 legitimate purpose, such as identification.”); State v. Randle, 603 N.W.2d 91, 93
   (Iowa 1999) (“The defendant has a duty as well as a right to be present at his trial.
20
   He may not absent himself without the permission of the court.”); Durant v.
21 Commonwealth, 546 S.E.2d 216, 218 (Va. App. 2001) (“Appellant first contends
22 the trial court erred by refusing to allow him to ‘waive’ his Sixth Amendment right
   to be present at trial. He argues that the right to be present includes the converse of
23 that right, his right to be absent. We disagree and hold that appellant has no
24 constitutional right to be absent at trial.”).
           29
25           Accord Rupe v. Wood, 93 F.3d 1434, 1445 (9th Cir.1996) (Because the
   failure to take a futile action can never be deficient performance, the district court
26 was correct to reject this claim.”); Jenner v. Class, 79 F.3d 736, 740 (8th Cir. 1996)
27 (“The South Dakota Supreme Court held that Jenner was not entitled to an
   accomplice instruction because Fenstermaker was not an accomplice under state
28                                                                             (continued ...)

                                                69
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 70 of 77



 1         The Arizona judiciary’s determination that Petitioner suffered no prejudice is
 2 supported by the following facts: (1) the jury is presumed to have followed Judge
 3 Conn’s explicit instructions that Petitioner’s absence was not evidence against her,
 4 that she was presumed innocent, and the State still had to prove her guilt beyond a
 5 reasonable doubt (Exhibit T: R.T. 9/27/12, at 3); 30 (2) the guilty verdicts were the
 6 product of the State’s overwhelming evidence, not Petitioner’s absence during trial;
 7 and (3) the jury’s acquittal on Count 2 demonstrates that Petitioner’s absence did
 8 not prejudice her.
 9         5. Ground 4D does not warrant relief.
10         By virtue of her inability to establish either deficient performance or
11 resulting prejudice, Petitioner is not entitled to habeas relief on her final IATC
12 claim, which alleges that trial counsel should have filed a petition for special-
13 action review to challenge Judge Conn’s denial of her request for a continuance on
14 September 24, 2012, despite the fact this adverse ruling was issued on the very day
15 before her trial commenced. (Exhibit N: R.T. 9/24/12, at 3-10; Exhibit O: Minute
16 Entry re: Motions for New Counsel/Continuance [R.O.A., Item 40]; Exhibit P: R.T.
17 9/25/12, at 3; Exhibit Q: Minute Entry for Trial Day 1, dated 9/25/12 [R.O.A., Item
18 43]; Exhibit LL: Petition for Post-Conviction Relief, at 1.)
19
20
        ________________________
21                  ( ... continued)

22 law. Given the South Dakota Supreme Court’s ruling, there is no basis for ruling
   that counsel was deficient for not proposing the instruction.”); James v. Borg, 24
23 F.3d 20, 27 (9th Cir. 1994) (“Counsel’s failure to make a futile motion does not
24 constitute ineffective assistance of counsel.”); Boag v. Raines, 769 F.2d 1341, 1344
   (9th Cir.1985) (“Failure to raise a meritless argument does not constitute
25 ineffective assistance.”).
26         30
            See Blueford v. Arkansas, 566 U.S. 599, 606 (2012) (“A jury is presumed
27 to follow its instructions.”) (quoting Weeks v. Angelone, 528 U.S. 225, 234 (2000));
   Brown v. Ornoski, 503 F.3d 1006, 1018 (9th Cir. 2007) (same).
28

                                             70
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 71 of 77



 1        As Respondents detailed in the section addressing Ground 2 above,
 2 Petitioner appealed Judge Conn’s denial of her continuance motion on direct
 3 review, but the Arizona Court of Appeals found neither an abuse of discretion, nor
 4 a resulting violation of Petitioner’s Sixth Amendment right to counsel of choice.
 5 (Exhibit EE: Opening Brief, 1 CA-CR 14-0242, at 3, 25; Exhibit HH:
 6 Memorandum Decision, 1 CA-CR 14-0242, at 4-6, ¶¶13-18.) In his minute entry
 7 order denying PCR relief, Judge Conn provided the following rationale for the last-
 8 reasoned state-court decision on Ground 4D:
 9
                 As to the fourth alleged deficiency, the Defendant in this case
10        was represented by appointed counsel. The Court received an e-mail
11        from the Defendant in the morning of Friday, September 21, 2012, the
          day before trial was to begin, indicating that she wanted to dismiss her
12        attorney and setting forth specific reasons for dissatisfaction with him.
13        She requested a continuance of the trial date, which was Tuesday,
          September 25, 2012, to allow her to hire her own attorney. The Court
14        was able to schedule a hearing on that request shortly before noon on
15        Monday, September 24, 2012, the day before trial was to begin. Trial
          counsel indicated that he did not oppose the Defendant’s request for a
16        new attorney. The State indicated that they opposed a continuance of
17        the trial date. The Court denied the Defendant’s request for a new
          attorney and denied her request for a continuance of the trial date.
18
19               The Defendant asserts that her trial attorney was ineffective for
          failing to seek review of the Court’s ruling by special action. One
20        could query whether this would have been the most productive use of
21        defense counsel’s time during the half a day remaining before the jury
          trial was to begin. In many cases where a claim is made that a petition
22        for special action from a trial judge’s decision should have been filed,
23        a judge can only speculate as to what the result of doing so would
          have been. No such speculation is required in this case. The Court of
24        Appeals in its Memorandum Decision addressed the claim raised on
25        direct appeal that this Court violated her right to counsel of choice by
          denying her motion to continue trial in order to retain private counsel.
26        The appellate court found no abuse of discretion in denying the
27        Defendant’s continuance motion.
28

                                             71
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 72 of 77



 1                To the extent that the Defendant is arguing once again that the
 2         Court should have granted her request for a continuance, that issue
           would seem to be precluded. Rule 32.2(a)(2) provides that a defendant
 3         shall be precluded from relief upon any ground finally adjudicated on
 4         the merits on appeal. Maybe there is some subtle procedural
           distinction between arguing that a decision was wrong and arguing
 5         that the failure to seek review of that decision by special action was
 6         ineffective. It seems obvious that had trial counsel sought special
           action review, the Court of Appeals would have made the same
 7         finding they eventually made on direct appeal. Failure to pursue
 8         special action relief was not ineffective representation. The Defendant
           was not prejudiced because the outcome on that issue would have
 9         been the same.
10 (Exhibit MM: Minute Entry on PCR Petition, at 4-5.) As noted above, the Arizona
11 Court of Appeals adopted this ruling in its memorandum decision granting review,
12 but denying relief. (Exhibit OO: Memorandum Decision, 1 CA-CR 16-0763 PRPC,
13 at 2.)
14         The Arizona judiciary neither contravened nor unreasonably applied
15 Strickland by denying relief on Ground 4D because: (1) the Arizona Court of
16 Appeals subsequently determined that Judge Conn neither abused his discretion
17 nor violated Petitioner’s right to retained counsel of choice by denying her eve-of-
18 trial continuance motion; (2) “[o]mitting meritless arguments is neither
19 professionally unreasonable nor prejudicial,” Coley, 706 F.3d at 752;31 (3) any
20 ________________________
21         31
              Accord Wildman v. Johnson, 261 F.3d 832, 840 (9th Cir. 2001) (“In Jones v.
22   Smith, 231 F.3d 1227, 1239 n.8 (9th Cir. 2000), we held that appellate counsel’s
23   failure to raise issues on direct appeal does not constitute ineffective assistance
     when appeal would not have provided grounds for reversal.”); Vieux v. Pepe, 184
24   F.3d 59, 64 (1st Cir. 1999) (“Obviously, counsel’s performance was not deficient if
25   he declined to pursue a futile tactic.”); Emery v. Johnson, 139 F.3d 191, 198 (5th
     Cir. 1997) (“Objection to its admission would have been futile, and failure to assert
26   a meritless objection cannot be grounds for a finding of deficient performance.”);
27   Shah v. United States, 878 F.2d 1156, 1162 (9th Cir. 1989) (“The failure to raise a
     meritless legal argument does not constitute ineffective assistance of counsel.”)
28                                                                             (continued ...)

                                              72
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 73 of 77



 1 finding of deficient performance would have to turn a blind eye to the fact that
 2 Judge Conn’s denial of Petitioner’s motions at noon on the day before trial left
 3 counsel with less than a half-day to draft and file a special-action review with the
 4 Arizona Court of Appeals—an endeavor that would likely be a waste of time
 5 because special-action review in Arizona is highly discretionary and typically
 6 reserved for those matters in which the complaining party has no adequate remedy
 7 on appeal; 32 and (4) trial counsel’s attention would most profitably be directed to
 8 preparing for Petitioner’s trial.
 9         …
10         …
11
12
13
14
15
16
17
18
19       ________________________
                     ( ... continued)
20 (quoting Baumann v. United States, 692 F.2d 565, 572 (9th Cir. 1982)).
21        32
             See Carroll v. Commission on Judicial Conduct, 215 Ariz. 382, 383, ¶ 4,
22 160 P.3d 1140, 1141 (2007) (“Our special action review is discretionary.”); Leon v.
23 Marner, 244 Ariz. 465, 467, ¶ 2, 421 P.3d 664, 666 (App. 2018) (“Special action
   review is highly discretionary.”); State ex rel. Romley v. Fields, 201 Ariz. 321, 323,
24 ¶ 4, 35 P.3d 82, 84 (App. 2001) (“Although special action consideration should be
25 reserved for ‘extraordinary circumstances,’ review is appropriate when no “equally
   plain, speedy, and adequate remedy by appeal” exists.”) (citing Ariz. R. P. Spec.
26 Act. 1(a); A.R.S. § 12–120.21(A)(4) (1992)); State ex rel. Gonzalez v. Superior
27 Court, 184 Ariz. 103, 104, 907 P.2d 72, 73 (App. 1995) (special action proper
   when no adequate remedy).
28

                                             73
     Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 74 of 77



 1 V. CONCLUSION.
 2        Based on the foregoing authorities and arguments, Respondents respectfully
 3 request that the Petition for Writ of Habeas Corpus be denied and dismissed with
 4 prejudice.
 5        RESPECTFULLY SUBMITTED this 26th day of November 2018.
 6
 7                                         Mark Brnovich
                                           Attorney General
 8
                                           Joseph T. Maziarz
 9                                         Chief Counsel
10
                                           s/ Robert A. Walsh
11                                         Assistant Attorney General
12                                         Attorneys for RespondentS
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          74
     Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 75 of 77



 1                          CERTIFICATE OF SERVICE
 2
   I hereby certify that on November 26, 2018, I electronically transmitted the
 3
   attached document to the Clerk’s Office using the ECF System for filing and
 4 served the attached document by mail on the following, who is not a registered
   participant of the ECF System:
 5
 6 Nora  Y. Sandoval #173592
   ASPC Perryville
 7 Santa  Cruz Unit, D21-07
   P.O. Box 3200
 8 Goodyear,   AZ 85338
   Petitioner, Pro Se
 9
10 s/ Barbara Lindsay
11 7421748
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         75
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 76 of 77



 1                               LIST OF EXHIBITS
 2 Exhibit A. Electronic Index to Record, 1 CA-CR 14-0242
 3 Exhibit B.   Felony Indictment [R.O.A., Item 2].
 4 Exhibit C.   State’s Sentence-Enhancement Allegations [R.O.A., Items 25-30].
 5 Exhibit D. Minute Entry Ruling Granting 5th Continuance, filed 5/31/12
 6              [R.O.A., Item 31].
 7 Exhibit E.   Minute Entry Ruling Granting 6th Continuance, filed 7/2/12 [R.O.A.,
 8              Item 32].
 9 Exhibit F.   Motion to Suppress [R.O.A., Item 33].
10 Exhibit G. State’s Response to Motion to Suppress [R.O.A., Item 34].
11 Exhibit H. Defense 7th Motion to Continue Trial, filed 8/9/12 [R.O.A., Item 36]
12 Exhibit I.   Minute Entry Ruling Granting Continuance, dated 8/14/12 [R.O.A.,
13              Item 37].
14 Exhibit J. R.T. 8/15/12 [Hearing on Motion to Suppress].
15 Exhibit K. Minute Entry Ruling on Motion to Suppress [R.O.A., Item 38].
16 Exhibit L. R.T. 9/10/12 [Final Management Conference].
17 Exhibit M. Minute Entry for Final Management Conference, filed 9/11/12
18            [R.O.A., Item 39].
19 Exhibit N. R.T. 9/24/12 [Motions for New Counsel/Continuance].
20 Exhibit O. Minute Entry re: Motions for New Counsel/Continuance, filed
21            9/24/12 [R.O.A., Item 40].
22 Exhibit P. R.T. 9/25/12 [Pretrial Hearing & Trial Day 1].
23 Exhibit Q. Minute Entry for Trial Day 1, dated 9/25/12 [R.O.A., Item 43].
24 Exhibit R. R.T. 9/26/12 [Trial Day 2].
25 Exhibit S.   Minute Entry for Trial Day 2, dated 9/26/12 [R.O.A., Item 47].
26 Exhibit T.   R.T. 9/27/12 [Trial Day 3].
27 Exhibit U. Minute Entry for Trial Day 3, dated 9/27/12 [R.O.A., Item 48].
28

                                              76
      Case 3:18-cv-08250-JJT Document 6 Filed 11/14/18 Page 77 of 77



 1 Exhibit V. Final Jury Instructions [R.O.A., Item 44].
 2 Exhibit W. Exhibit List and Photocopied Trial Exhibits [R.O.A., Items 84-87].
 3 Exhibit X. Verdict Forms [R.O.A., Items 50-56].
 4 Exhibit Y. Bench Warrant & Related Documents [R.O.A., Items 57, 63, 65].
 5 Exhibit Z. Minute Entry re: Hearing on Prior Convictions, 3/28/14 [R.O.A., Item
 6            74].
 7 Exhibit AA. Presentence Report [R.O.A., Item 75].
 8 Exhibit BB. R.T. 3/28/14 [Judgment and Sentencing].
 9 Exhibit CC. Judgment and Sentencing Minute Entry [R.O.A., Item 77].
10 Exhibit DD. Notice of Appeal [R.O.A., Item 79].
11 Exhibit EE. Opening Brief, 1 CA-CR 14-0242.
12 Exhibit FF. Answering Brief, 1 CA-CR 14-0242
13 Exhibit GG. Reply Brief, 1 CA-CR 14-0242
14 Exhibit HH. Memorandum Decision, 1 CA-CR 14-0242, filed 3/10/15.
15 Exhibit II. Order and Mandate, 1 CA-CR 14-0242, filed 5/29/15,
16 Exhibit JJ. Mohave County Superior Court Docket for CR 2011-01237
17 Exhibit KK. Notice of Post-Conviction Relief, filed 4/9/15.
18 Exhibit LL. Petition for Post-Conviction Relief, filed 6/15/16.
19 Exhibit MM. Minute Entry Ruling on PCR Petition.
20 Exhibit NN. Petition for Review, 1 CA-CR 16-0763 PRPC
21 Exhibit OO. Memorandum Decision, 1 CA-CR 16-0763 PRPC, filed 10/19/17.
22 Exhibit PP. Order and Mandate, 1 CA-CR 16-0763 PRPC, filed 12/4/17.
23 Exhibit QQ. Minute Entries Pertinent to Ground 2 [R.O.A., Items 5, 18-20, 22].
24
25
26
27
28

                                            77
